EXHIBIT 10.3

Dated 17 August 2018

Farringdon Street Partners Limited and Farringdon Street (Nominee) Limited

and

Goldman Sachs International

LEASE

of

Plumtree Court, 25 Shoe Lane, London EC4A 4AU

 

LOGO [g631824g1030091109370.jpg]

Linklaters LLP

One Silk Street

London EC2Y 8HQ

Telephone (44-20) 7456 2000

Ref L-268828



--------------------------------------------------------------------------------

LEASE PARTICULARS - PART I

 

LR1 Date of Lease

  

 

17 August 2018

 

LR2 Title Number(s)   

LR 2.1 Landlord’s Title Number(s)

 

NGL805390, NGL170224, AGL358964 and AGL359132

 

LR 2.2 Other Title Numbers

 

None

 

LR3 Parties to this Lease   

Landlord

 

Farringdon Street Partners Limited (Company Number 07682337) whose registered
office is at Peterborough Court, 133 Fleet Street, London EC4A 2BB incorporated
in England and Wales

 

and

 

Farringdon Street (Nominee) Limited (Company Number 07682424) whose registered
office is at Peterborough Court, 133 Fleet Street, London EC4A 2BB incorporated
in England and Wales

 

  

Tenant

 

Goldman Sachs International (Company Number 02263951) whose registered office is
at Peterborough Court, 133 Fleet Street, London EC4A 2BB incorporated in England
and Wales

 

LR4 Property   

In the case of a conflict between this clause and the remainder of this lease
then, for the purposes of registration, this clause shall prevail.

 

The property known as Plumtree Court, 25 Shoe Lane, London EC4A 4AU shown edged
red on plan 1 annexed at Appendix 1 hereto and described in more detail in the
First Schedule to and defined as “Premises” in this lease.

 

LR5 Prescribed statements etc   

LR5.1

 

None

 

LR5.2

 

None

 

LR6 Term for which the Property is leased   

The term of twenty-five years commencing on the date which is the start of the
Contractual Term, to be endorsed on the Lease immediately following the start of
the Contractual Term

 

LR7 Premium    None



--------------------------------------------------------------------------------

LR8 Prohibitions or restrictions on disposing of this lease

 

   This lease contains a provision that prohibits or restricts dispositions LR9
Rights of acquisition etc   

LR9.1 Tenant’s contractual rights to renew this lease, to acquire the reversion
or another lease of the Property, or to acquire an interest in other land

 

See clauses 7.7 and 7.8

 

  

LR9.2 Tenant’s covenant to (or offer to) surrender this lease

 

None

 

  

LR9.3 Landlord’s contractual rights to acquire this lease

 

None

 

LR10 Restrictive covenants given in this lease by the Landlord in respect of
land other than the Property

 

   None LR11 Easements   

LR11.1 Easements granted by this lease for the benefit of the Property

 

See Second Schedule Part I

 

  

LR11.2 Easements granted or reserved by this lease over the Property for the
benefit of other property

 

See Second Schedule Part II

 

LR12 Estate rentcharge burdening the Property

 

   None LR13 Application for standard form of restriction   

The parties to this Lease apply to enter the following standard form
restrictions against title numbers NGL805390, NGL170224, AGL358964 and AGL359132

 

“No disposition of the registered estate (other than a charge) by the proprietor
of the registered estate is to be registered without a certificate signed by a
conveyancer that the provisions of Clause 4.3.4 in the Lease dated 17 August
2018 and made between (1) Farringdon Street Partners Limited and Farringdon
Street (Nominee) Limited; and (2) Goldman Sachs International have been complied
with or do not apply”

 

“No disposition of the registered estate (other than a charge) by the proprietor
of the registered estate is to be registered without a certificate signed by a
conveyancer that the provisions of Clause 5.5 in the Lease dated 17 August 2018
and made between (1) Farringdon Street Partners Limited and Farringdon Street
(Nominee) Limited; and (2) Goldman Sachs International have been complied with
or that they do not apply to the disposition”



--------------------------------------------------------------------------------

  

 

“No disposition of the registered estate (other than a charge) by the proprietor
of the registered estate is to be registered without a certificate signed by a
conveyancer, that the provisions of Clause 7.8 in the Lease dated 17 August 2018
and made between (1) Farringdon Street Partners Limited and Farringdon Street
(Nominee) Limited; and (2) Goldman Sachs International have been complied with
or that they do not apply to the disposition”

 

LR14 Declaration of trust where there is more than one person comprising the
Tenant    None



--------------------------------------------------------------------------------

LEASE PARTICULARS - PART II

 

1   Principal Rent

   :   

FORTY-NINE MILLION TWO HUNDRED THOUSAND POUNDS
(£49,200,000)

 

per annum subject to increase in accordance with the Third Schedule

 

2   Rent Commencement Date

 

  

:

 

  

3   Review Dates

 

   :   

4   Permitted Use

   :    (i) offices within Class A2/B1(a) of the 1987 Order and for ancillary
uses including storage; and/or (ii) retail use within Class A1 and A3 of the
1987 Order in the parts of the ground floor edged red on plan 2 annexed at
Appendix 1 hereto; and (iii) with Landlord’s consent (not to be unreasonably
withheld or delayed and subject to Clause 5.6.3) any other lawful use (subject
to Clause 5.6.1)



--------------------------------------------------------------------------------

This Lease made on the date and between the parties specified in the Particulars
Witnesses as follows:

 

1

Definitions and Interpretation

In this Lease unless the context otherwise requires:

 

1.1

Definitions

Acceptable Covenant means:

 

  (i)

a company, firm or other entity which has for a period of 18 months immediately
preceding the date of the proposed assignment maintained in respect of its
senior unsecured, unsubordinated and unguaranteed long-term debt obligations a
rating of the following (or better) and has not been placed on the credit watch
list or been accorded negative or developing rating outlook or equivalent:

 

  (a)

Standard & Poors: “A-”;

 

  (b)

Moody’s: “A3”; or

 

  (c)

Fitch IBCA: “A”;

provided that where any relevant agency rebases, re-designates or otherwise
changes the substance of or criteria for a relevant rating as referred to above
(or the number of grades above or below the relevant rating) or does any other
act or thing so that the comparative creditworthiness, strength or substance
reflected in any of the ratings referred to above is changed then there shall be
deemed substituted for the ratings referred to above such new or revised ratings
as will then reflect and be equivalent (or as near equivalent as possible) to
the relative creditworthiness, strength or substance implied by the above
ratings at the date hereof; or

 

  (ii)

a company, firm or entity in respect of which, if this Lease were assigned in
whole to such company, firm or entity, the market value of the Landlord’s
interest in the Premises with the benefit of this Lease would not be materially
adversely affected by the proposed assignment when compared with the position
immediately prior to the completion of the proposed assignment on the assumption
(if not a fact) that:

 

  (a)

the tenant in whom the Term is vested at the date of the application for
assignment had (and had for the period of 18 months prior to the date of the
proposed assignment) in respect of its senior unsecured, unsubordinated and
unguaranteed long-term debt obligations a rating of the following (and has not
been placed on the credit watch list or been accorded negative or developing
rating outlook or equivalent):

 

  (i)

Standard & Poors: “A-”;

 

  (ii)

Moody’s: “A3”; or

 

  (iii)

Fitch IBCA: “A”;

provided that where any relevant agency rebases, re-designates or otherwise
changes the substance of or criteria for a relevant rating as referred to above
(or the number of grades above or below the relevant rating) or does any other
act or thing so that the comparative

 

1



--------------------------------------------------------------------------------

creditworthiness, strength or substance reflected in any of the ratings referred
to above is changed then there shall be deemed substituted for the ratings
referred to above such new or revised ratings as will then reflect and be
equivalent (or as near equivalent as possible) to the relative creditworthiness,
strength or substance implied by the above ratings at the date hereof; and

 

  (b)

the tenant in whom the Term is vested at the date of the application for
assignment has complied with and is complying with the covenants on its part and
the conditions contained in this Lease and taking into account all relevant
circumstances known prior to the completion of the proposed assignment,

such market value to be calculated having regard to the valuation guidelines in
the then current RICS Appraisal and Valuation Manual or such alternative
valuation practice for institutional investment office properties as is in
common use for office premises of similar size and location to the Premises at
the date of the proposed assignment; or

 

  (iii)

The Goldman Sachs Group, Inc. (Domicile ID 2923466), Goldman Sachs International
(Company number 02263951), or Goldman Sachs International Bank (Company number
01122503) save that each of these entities shall not be an “Acceptable Covenant”
if, as a result of any deliberate action or restructuring of the Group which has
no primary purpose other than to intentionally dilute the covenant strength of
the relevant entity (but not otherwise), the covenant strength of the relevant
entity is materially adversely affected;

Provided that in the context of Clause 6.2.3 but not further or otherwise the
words ‘in respect of its senior unsecured unsubordinated and unguaranteed
long-term debt obligations a rating’ shall be deemed to be deleted and replaced
with the words ‘financial strength rating’;

Affiliate of any specified person means any other person (including a
partnership, corporation, trust or other organisation or entity) directly or
indirectly controlling or controlled by or under common control with such
specified person (for the purposes of this paragraph “control” (including
“control by” or under “common control with”) shall mean the power to direct
management and policies directly or indirectly whether through the ownership of
voting securities or equity interests by contract or otherwise);

Arbitration means arbitration in accordance with Clause 7.4;

Base Build Works means the works described as such in the Base Build Works
Specification;

Base Build Works Specification means the specification setting out the Base
Build Works in the form agreed between the parties on the date hereof;

Base Rate means the base lending rate from time to time of Barclays Bank PLC or
(if not available) such comparable rate of interest as the Landlord shall
reasonably require;

Category A Works means the works described as such in the Base Build Works
Specification;

Conduit means any existing or future media for the passage of substances or
energy and any ancillary apparatus attached to them and any enclosures for them;

 

2



--------------------------------------------------------------------------------

Contractual Term means the term of twenty-five years commencing on the date on
which the Landlord and the Tenant are no longer Affiliates because of a transfer
of the shares in the Landlord entity to an entity which is not an Affiliate or
Group Company of The Goldman Sachs Group, Inc. and the Landlord and Tenant agree
to endorse this Lease with a memorandum following the commencement of the Term
to record:

 

  (i)

the date of commencement and expiry of the Lease in Clause LR6 of Part I of the
Lease Particulars;

 

  (ii)

the Rent Commencement Date in Clause 2 of Part II of the Lease Particulars
(being the date of commencement of the Contractual Term);

 

  (iii)

the Review Dates in Clause 3 of Part II of the Lease Particulars (being the
fifth anniversary of the date of commencement of the Contractual Term and every
fifth anniversary thereafter during the Contractual Term); and

 

  (iv)

in Clauses 7.6.1 and 7.6.2 the twentieth anniversary of the commencement of the
Contractual Term;

Controlling Interest means the power of a person (or persons acting in concert)
to secure that the affairs of another party are conducted in accordance with the
wishes of such person (or persons acting in concert) whether by reason of:

 

  (i)

in the case of a company, being the beneficial owner of more than 50% of the
issued share capital of or voting rights in that company, or having the right to
appoint or remove a majority of the managers or directors or otherwise control
the votes at board meetings of that company by virtue of any powers conferred by
the articles of association (or equivalent), shareholders’ agreement or any
other document regulating the affairs of that company;

 

  (ii)

in the case of a partnership, being the beneficial owner of more than 50% of the
capital of that partnership, or having the right to control the composition of
the majority of the management or the votes of that partnership by virtue of any
powers conferred by the partnership agreement or any other document regulating
the affairs of that partnership; or

 

  (iii)

in the case of an individual, being a connected person (as defined in section
993 of the Income Tax Act 2007) to that individual;

and for these purposes, “persons acting in concert”, in relation to a person,
are persons which actively co-operate, pursuant to an agreement or understanding
(whether formal or informal) with a view to obtaining, consolidating or
exercising a Controlling Interest of that person;

Disposal means:

 

  (i)

a sale or other disposal of the freehold reversion or part thereof or the grant
of a Long Lease by the Landlord of the whole or any part of the Premises or a
declaration of trust; or

 

  (ii)

the sale of a direct or indirect Controlling Interest in the Landlord with the
sole or primary purpose of realising capital value from the Premises; or

 

  (iii)

the grant of any other interest, property derivative right or entitlement or
other transaction the intention of which is to realise capital value from the
Premises or part thereof and “Disposed” shall be construed accordingly;

 

3



--------------------------------------------------------------------------------

and shall include an agreement for Disposal;

Encumbrances means the obligations and encumbrances contained or referred to in
the documents specified in Part III of the Second Schedule;

Excluded Risk means any risk against which the Landlord does not insure (or in
respect of which there is a partial exclusion to the extent that the partial
exclusion applies) because insurance cover for that risk (or that partial
exclusion) is not available in the insurance market from a reputable insurer on
normal commercial terms (but excluding a risk for which insurance is not
available due to the act or default of the Tenant or any undertenant or any
person under its or their control);

Group Company means a company which is a member of the same group of companies
within the meaning of Section 42 of the Landlord and Tenant Act 1954;

Guarantor means any guarantor of the Tenant’s obligations if required pursuant
to the terms of this Lease, and includes in the case of an individual his
personal representatives provided that for the purposes of Clauses 7.2.3, 7.2.4
and 7.2.5 hereof the expression shall mean only the guarantor(s) (if any) of the
Tenant in whom this Lease is vested and not of any former Tenant who shall have
assigned its interest hereunder and shall have given a guarantee agreement in
respect of a Tenant pursuant to Clause 4.14.2(ii)(b) or any guarantor of such
former Tenant and where there are two or more persons included in the expression
the “Tenant” or the “Guarantor” such expression shall include each of such
persons;

Indemnity Encumbrances means (i) the conveyance dated 19 January 1893 made
between (1) Mayor and Commonalty and Citizens of the City of London; (2) Henry
Thomas Tubbs; and (3) Henry Byrne; and (ii) the Agreement dated 28 November 1961
between (1) London Electricity Board; and (2) HM Postmaster General;

Insured Risks means fire, lightning, earthquake, explosion, aircraft (other than
hostile aircraft) and other aerial devices or articles dropped therefrom, riot,
civil commotion, malicious damage, including damage caused by terrorism (for so
long as the same is available in the UK insurance market at such rates as the
Landlord (acting reasonably) considers appropriate), storm or tempest,
subsidence bursting or overflowing of water tanks apparatus or pipes, flood and
impact by road vehicles (to the extent that insurance against such risks may
ordinarily be arranged with an insurer of good repute) and such other risks or
insurance as may from time to time be required by the Landlord or the Tenant
(subject in all cases to such exclusions and limitations as may be imposed by
the insurers), and Insured Risk means any one of them;

Landlord means the person so named in the Particulars and includes any other
person entitled to the immediate reversion to this Lease;

this Lease means this lease and any document supplemental to it or entered into
pursuant to it;

Long Lease means a lease granted for a term in excess of 50 years and in
consideration of a premium and not at a rack rent;

Major Part means a substantial part (meaning an area equivalent to at least one
quarter of one floor) of the Premises;

Particulars means the descriptions and terms on the pages headed Lease
Particulars Parts I and II which form part of this Lease;

 

4



--------------------------------------------------------------------------------

Permitted Alterations Schedule means the schedule of alterations permitted
pursuant to Clause 4.12.3 as annexed at Appendix 5 hereto;

Planning Acts means the Town and Country Planning Act 1990, the Planning (Listed
Buildings and Conservation Areas) Act 1990, the Planning (Hazardous Substances)
Act 1990, the Planning (Consequential Provisions) Act 1990 and the Planning and
Compulsory Purchase Act 2004;

Premises means the premises described in the First Schedule;

Principal Rent means the rent so described in the Particulars;

Public Realm Documents means the documents numbered 8, 9, 10 and 11 listed in
Part III of the Second Schedule;

Qualifying Disposal means a Disposal except where the Disposal in question is
the creation of any bona fide mortgage, charge or other security entered into
with any party not being a Group Company of the Landlord;

Quarter Days means 25 March, 24 June, 29 September and 25 December in every year
and Quarter Day means any of them;

Rent Review Lease means the form of lease annexed at Appendix 3 hereto which is
to be assumed on a review of the Principal Rent in accordance with the Third
Schedule;

Rent Review Specification means the specification annexed at Appendix 2 hereto
entitled “Building Specification” detailing the standard and extent of the
Premises to be assumed on a review of the Principal Rent;

Right to Self-Insure shall have the meaning given in Clause 6.2.3(iii);

Serviced Office Provider means an entity or entities that provide(s) office
accommodation either:

 

  (i)

to tenants on short-term lettings (not exceeding five years) excluded from the
operation of sections 24 to 28 (inclusive) of the Landlord and Tenant Act 1954;
or

 

  (ii)

to occupiers on the terms of non-exclusive licences to occupy under which no
relationship of landlord and tenant is created by the arrangement; and

(in either case) where such entity or entities may provide additional services
to occupiers, such as reception facilities, conference and meeting rooms;

Tenant means the person so named in the Particulars and includes its successors
in title and permitted assigns;

Term means the Contractual Term together with any continuation of the term or
the tenancy (whether by statute, common law holding over or otherwise);

VAT means Value Added Tax and any similar tax substituted for it or levied in
addition to it;

Working Day means any day from Monday to Friday (inclusive) other than Good
Friday, and any statutory bank holiday in England;

1987 Order means the Town and Country Planning (Use Classes) Order 1987 (as
originally made);

1995 Act means the Landlord and Tenant (Covenants) Act 1995.

 

5



--------------------------------------------------------------------------------

1.2

Interpretation

 

  1.2.1

If the Landlord, the Tenant or any Guarantor is more than one person then the
respective covenants of such party shall be joint and several;

 

  1.2.2

Any reference to a statute includes any modification, extension or re-enactment
of it and any orders, regulations, directions, schemes, guidance and rules made
under it or them;

 

  1.2.3

Any covenant by the Tenant or the Landlord not to do any act or thing includes
an obligation not to permit or suffer such act or thing to be done;

 

  1.2.4

If the Landlord reserves rights of access or other rights over or in relation to
the Premises then those rights extend to persons authorised by it;

 

  1.2.5

The index and Clause headings in this Lease are for ease of reference only;

 

  1.2.6

References to the last year of the Term shall mean the twelve months ending on
the expiration or earlier termination of the Term;

 

  1.2.7

References to Costs include all liabilities, claims, demands, proceedings,
damages, losses and proper costs and expenses reasonably and properly incurred;

 

  1.2.8

“Including” means “including but not limited to”;

 

  1.2.9

If pursuant to the terms of this Lease any consent or approval by the Landlord
is not to be unreasonably withheld, such consent or approval shall, in addition,
not be unreasonably delayed and no unreasonable conditions shall be imposed on
such consent or approval; and

 

  1.2.10

In the event of any discrepancy or conflict between the Clauses of this Lease
and the Schedules and Appendices to it, the Clauses of this Lease shall prevail.

 

2

Demise

The Landlord demises the Premises to the Tenant for the Contractual Term
together with the rights set out in Part I of the Second Schedule, except and
reserving as mentioned in Part II of the Second Schedule and subject to and with
the benefit of the Encumbrances.

 

3

Rent

The Tenant covenants to pay by way of rent during the Term without any deduction
counterclaim or set off:

 

3.1

Principal Rent

The Principal Rent by equal quarterly payments in advance on the Quarter Days,
the first payment for the period from and including the Rent Commencement Date
to (but excluding) the next Quarter Day to be made on the Rent Commencement
Date; and

 

3.2

Additional Rent

The following amounts:

 

  3.2.1

the sums specified in Clauses 4.1 (interest) and 4.4 (utilities);

 

6



--------------------------------------------------------------------------------

  3.2.2

subject to Clause 6.2.2, the sums specified in Clause 6.2.1 (insurance)
including loss of rent insurance; and

 

  3.2.3

VAT (if any) pursuant to Clause 4.3.

 

4

Tenant’s Covenants

The Tenant covenants with the Landlord throughout the Term, or until released
pursuant to the 1995 Act, as follows:

 

4.1

Interest

If the Landlord does not receive any sum due to it within 15 Working Days from
and including the due date provided an invoice has been sent (in the case of
Principal Rent) or within 21 Working Days of ascertainment and written demand
(if later) (in the case of other sums) to pay within 14 Working Days of written
demand interest on such sum at 3 per cent above Base Rate from the due date
until payment (both before and after any judgment), provided this Clause shall
not prejudice any other right or remedy for the recovery of such sum;

 

4.2

Outgoings

To pay all existing and future rates, taxes, charges, assessments and outgoings
in respect of the Premises (whether assessed or imposed on the owner or the
occupier), except any tax arising as a result of the receipt by the Landlord of
the rents reserved by this Lease, and any tax arising on the grant of this Lease
or any dealing by the Landlord with its reversion to this Lease, any other tax
payable by the Landlord by reference to net income, profits or gains and any VAT
(but without prejudice to Clause 4.3);

 

4.3

VAT

 

  4.3.1

Clauses 4.3.2 to 4.3.5 below shall apply where and for so long as the Tenant or
Guarantor is Goldman Sachs International or any Group Company or Affiliate of
Goldman Sachs International and references to the “Tenant” in those clauses
shall mean Goldman Sachs International or any Affiliate or Group Company of
Goldman Sachs International only and the covenants in those clauses shall be
enforceable by Goldman Sachs International and any Affiliate or Group Company of
Goldman Sachs International only;

 

  4.3.2

If any supplies made by the Landlord to the Tenant under or in connection with
this Lease are subject to VAT by reason of an election to waive exemption under
Schedule 10 of the Value Added Tax Act 1994 other than an election made where
required by law but would not be subject to VAT if such an election had not been
made any payment or other consideration covenanted to be provided by the Tenant
under this Lease for such supplies shall be regarded as inclusive of all VAT
which may be legally payable thereon;

 

  4.3.3

No election will be made during the Term which would render liable to VAT any
supplies made by the Landlord to the Tenant under this Lease unless such an
election is required by law to be made;

 

  4.3.4

The Landlord will not convey or assign the reversion to the Premises or grant
any concurrent lease thereof without procuring that the person acquiring the
reversion

 

7



--------------------------------------------------------------------------------

 

or being granted such lease enters into a direct covenant with the Tenant to
observe and perform the covenants in Clauses 4.3.2 to 4.3.4;

 

  4.3.5

The Landlord consents to the Tenant registering a restriction on the
proprietorship register of the Landlord’s title to the Premises in the following
form:

 

      

“No disposition of the registered estate (other than a charge) by the proprietor
of the registered estate is to be registered without a certificate signed by a
conveyancer that the provisions of Clause 4.3.4 in the Lease dated 17 August
2018 and made between (1) Farringdon Street Partners Limited and Farringdon
Street (Nominee) Limited; and (2) Goldman Sachs International have been complied
with or do not apply”;

 

  4.3.6

The Tenant shall apply to the Land Registry for the withdrawal of the
restriction referred to in this Clause 4.3 within 20 Working Days from and
including the date on which Clauses 4.3.2 to 4.3.5 cease to apply and the Tenant
hereby authorises the Landlord to apply to the Land Registry for and on behalf
of the Tenant if the Tenant fails to apply for withdrawal in accordance with
this Clause 4.3.6;

 

  4.3.7

In circumstances where Clause 4.3.2 does not apply, any payment or other
consideration to be provided to the Landlord is exclusive of VAT, and the Tenant
shall in addition pay any VAT chargeable on the date the payment or other
consideration is due subject to receipt of a valid VAT invoice;

 

4.4

Utilities

To pay for all gas, electricity, water, telephone and other utilities used on
the Premises, and all charges for meters and all standing charges;

 

4.5

Repair

 

  4.5.1

To keep and maintain the Premises in good and substantial repair and condition
(damage by the Insured Risks and any Excluded Risk excepted save to the extent
that insurance moneys are irrecoverable as a result of the act or default of the
Tenant unless Clause 6.2.5 applies) and excluding fair wear and tear, provided
always that there shall be no obligation on the Tenant to repair and maintain
plant and equipment which is obsolete or beyond economic repair;

 

  4.5.2

To make good or begin to take steps to make good any disrepair which (i) is
structural or (ii) materially affects the external appearance of the Premises,
and in both cases for which the Tenant is liable, within 60 Working Days after
the date of written notice from the Landlord or such other longer period as is
reasonable having regard to the nature of such disrepair;

 

  4.5.3

If the Tenant fails within the relevant time period to comply or to take steps
to comply with any such notice pursuant to Clause 4.5.2 the Landlord shall have
the right to enter (subject always to the requirements in Clause 4.22) and carry
out the work and the cost shall be reimbursed by the Tenant within 20 Working
Days of demand as a debt;

 

4.6

Decoration

 

  4.6.1

To clean and paint or treat and generally redecorate all internal and external
parts of the Premises as and when required by the Tenant (acting reasonably)
from time to time during the Term (damage by an Insured Risk excepted save to
the extent

 

8



--------------------------------------------------------------------------------

 

that payment of the insurance monies shall be withheld by reason of any act or
default of the Tenant or any undertenant or any person under its or their
control unless Clause 6.2.5 applies);

 

  4.6.2

All the work described in Clause 4.6.1 is to be carried out:

 

  (i)

in a good and workmanlike manner; and

 

  (ii)

in the case of external parts in the last five years of the Term in colours
which (if different from the existing colour) are first approved in writing by
the Landlord (approval not to be unreasonably withheld or delayed);

 

4.7

Cleaning

 

  4.7.1

To keep the Premises clean, tidy and free from rubbish;

 

  4.7.2

To clean the inside and outside of windows and any washable surfaces at the
Premises as often as reasonably necessary;

 

4.8

Overloading

Not to overload the floors, ceilings or structure of the Premises or any plant
machinery or electrical installation serving the Premises;

 

4.9

Conduits

To keep the Conduits in or serving the Premises clear and free from any noxious,
harmful or deleterious substance, and to remove any obstruction as soon as
reasonably practicable;

 

4.10

Prohibited Uses

Not to use the Premises:

 

  4.10.1

for any purpose which is noisy, offensive, dangerous, illegal or a statutory or
common law nuisance or which involves any substance which may be harmful,
polluting or contaminating;

 

  4.10.2

for residential purposes other than temporary accommodation;

 

  4.10.3

for any auction, public or political meeting or as a betting office or for
gaming or playing amusement machines, or as a sex shop (as defined in the Local
Government (Miscellaneous Provisions) Act 1982), or for the business of an
undertaker, or for the business of a staff agency, employment agency or
Government Department at which the general public call without appointment;

 

      

provided always that this Clause shall not operate to prevent the provision of
an executive search and selection service or the holding of any shareholders’
meetings of the Tenant or any Affiliate, business conferences or fundraising or
other such meetings for political officers or candidates;

 

4.11

Permitted Use

Not to use the Premises otherwise than for the Permitted Use specified in the
Particulars;

 

9



--------------------------------------------------------------------------------

4.12

Alterations

 

  4.12.1

Subject to Clauses 4.12.3 and 4.12.4, not without the Landlord’s consent (not to
be unreasonably withheld or delayed) to make any alterations or additions which
affect the structure of the Premises (including the roofs and foundations and
the principal or load-bearing walls, floors, beams and columns) provided always
that (i) it shall only be reasonable for the Landlord to withhold such consent
if the structural integrity of the Premises would be materially adversely
affected by such proposed structural alterations, (ii) no such consent shall be
required for minor penetrations for works including the running of services,
ductwork and/or conduits, for routine replacement of roofs or floors and
(iii) the deeming provisions set out in Clause 4.12.7 shall apply;

 

  4.12.2

Subject to the provisions of this Clause 4.12, the Tenant shall have the right
to make any other alterations or additions to the Premises including to the
Landlord’s plant and machinery and any Landlord’s fixtures and to any of the
Conduits in the Premises without the consent of the Landlord;

 

  4.12.3

The Tenant (meaning Goldman Sachs International or any Affiliate or Group
Company of Goldman Sachs International) shall have the right to make any
alterations or additions which affect the structure of the Premises (including
the roofs and foundations and the principal or load-bearing walls, floors, beams
and columns) where the cost of such alterations or additions do not exceed
£20 million and where the structural integrity of the Premises would not be
materially adversely affected by such proposed structural alterations provided
always that (i) where such structural alterations are carried out in the last
two years of the Term or (ii) where the proposed structural alterations when
aggregated with any prior structural alterations (other than the permitted
alterations undertaken by the Tenant as part of its initial fit out, including
the creation of a sky garden, installation of goods and auditorium lifts and the
creation of void areas with the installation of staircases and an atrium opening
totalling a floor area of 9,299 square feet) would result in a net internal area
which differs from the initial net internal area of 816,709 square feet
(calculated by deducting the 9,299 square feet referred to above from the net
internal area of the Premises of 826,008 square feet as measured in accordance
with the RICS Code of Measurement (6th Edition)) by more than 3%, the Landlord’s
consent shall be required such consent not to be unreasonably withheld or
delayed;

 

  4.12.4

The Tenant (meaning Goldman Sachs International or any Affiliate or Group
Company of Goldman Sachs International) shall have the right to make any of the
alterations or additions set out in the Permitted Alterations Schedule and any
alterations required to enhance the security of the Premises without the consent
of the Landlord;

 

  4.12.5

The Tenant shall give reasonable prior notice to the Landlord of any alterations
or additions falling within Clause 4.12.2, Clause 4.12.3 or Clause 4.12.4 which
constitute (1) material additions or changes to installations of mechanical or
electrical plant and equipment, (2) a material reduction in the provision of
services from the mechanical or electrical plant and equipment, (3) the
replacement of an entire operating system, which notice shall be accompanied by
drawings identifying the same, or (4) any alterations which materially affect
the net internal area of the Premises;

 

10



--------------------------------------------------------------------------------

  4.12.6

The Landlord and Tenant shall use the agreed form of Licence to Alter annexed at
Appendix 6 hereto to record any Landlord consent to alterations required under
this Clause 4.12;

 

  4.12.7

Where Landlord consent or approval is required under Clause 4.12.1:

 

  (i)

the Tenant shall provide the Landlord with information and plans fully detailing
the proposed works and shall make specific reference to the deeming provisions
of this Clause 4.12.7; and

 

  (ii)

within 30 Working Days of receipt of such information the Landlord shall notify
the Tenant whether it grants consent or approval or the reasons for refusal of
consent or approval; and

 

  (iii)

if the Landlord shall not have notified the Tenant within such period and
provided that the Tenant’s application for consent or approval made specific
reference to the deeming provisions as required by Clause 4.12.7(i) it shall be
deemed to have consented to the proposed alterations or approved the proposed
design, as the case may be; and

 

  (iv)

the Landlord shall comply with Clause 5.9;

 

  4.12.8

Any alterations carried out by the Tenant pursuant to this Clause 4.12 shall be
carried out in compliance with the obligations on the part of the Tenant set out
in clauses 5.1 and 5.2 of the agreed form of Licence to Alter annexed at
Appendix 6 mutatis mutandis as if such obligations were set out in full in this
Lease

 

  4.12.9

Without prejudice to Clause 4.12.8 the Landlord and Tenant shall not be required
formally to enter into a Licence to Alter document were no consent or approval
is required;

 

  4.12.10

Whenever Landlord consent or approval is required in relation to any alterations
(which for the avoidance of doubt does not include any alterations permitted to
be carried out by the Tenant without Landlord’s consent pursuant to Clause
4.12.3), unless the Tenant can demonstrate to the Landlord’s reasonable
satisfaction that the proposed alteration would not materially adversely affect
the market value of the Landlord’s reversion to the Premises (and in this regard
the Landlord is entitled to consider possible effect on valuation at any time
during or following expiry of the Contractual Term), the Landlord may as a
condition of consent or approval require the Tenant to reinstate such
alterations upon expiry of the Contractual Term (or if the Tenant’s so elects at
the expiry of the Contractual Term require a cash settlement be paid on expiry
of the Lease in lieu of such reinstatement), and in such circumstances the
Licence to Alter shall be amended to incorporate such provisions in this regard
as are agreed between the Landlord and the Tenant (each acting reasonably);

 

  4.12.11

If any alterations affect the structure or materially affect the net internal
area of the Premises or comprise a material addition or change to the
installations of mechanical or electrical plant or equipment or other building
systems or would or might invalidate any collateral warranty in favour of the
Landlord, the Tenant shall procure in relation to such alterations such
collateral warranties in favour of the Landlord and any mortgagee of the
Landlord as may be reasonably requested by the Landlord and shall provide
as-built drawings to the Landlord;

 

11



--------------------------------------------------------------------------------

  4.12.12

The Tenant shall obtain and comply with the terms of any consent required
pursuant to the Encumbrances in relation to any alterations made to or in
relation to the Premises (provided that, in respect of the Indemnity
Encumbrances, this obligation shall be by way of indemnity only);

 

4.13

Preservation of Easements

 

  4.13.1

Not to prejudice the acquisition of any right of light for the benefit of the
Premises by obstructing any window or opening, or giving any acknowledgement
that the right is enjoyed by consent;

 

  4.13.2

To preserve all rights of light and other easements enjoyed by the Premises;

 

  4.13.3

To give the Landlord notice if any easement enjoyed by the Premises is
obstructed, or any new easement affecting the Premises is made or attempted;

 

4.14

Alienation

 

  4.14.1

Not to:

 

  (i)

assign part only of this Lease nor to agree to do so;

 

  (ii)

part with the possession of the whole of the Premises except by an assignment or
underletting permitted by this Clause 4.14;

 

  4.14.2

Not to assign or agree to assign the whole of this Lease without the Landlord’s
written consent (not to be unreasonably withheld or delayed), provided that:

 

  (i)

the Landlord shall not withhold consent to an assignment of the whole of this
Lease if the proposed assignee or any proposed guarantor of such proposed
assignee or any entity providing an authorised guarantee agreement pursuant to
Clause
4.14.2(ii)(b) is an Acceptable Covenant;

 

  (ii)

the Landlord’s consent shall in every case be subject to conditions (unless
expressly excluded) requiring that:

 

  (a)

the assignee covenants with the Landlord to pay the rents and observe and
perform the Tenant’s covenants in this Lease during the residue of the Term, or
until released pursuant to the 1995 Act;

 

  (b)

if reasonably required, the Tenant enters into an authorised guarantee agreement
guaranteeing the performance of the Tenant’s covenants in this Lease by the
assignee substantially in the form set out in the Fourth Schedule in which event
upon such assignment and completion of authorised guarantee agreement the Tenant
shall be released and discharged absolutely from liability for any breach of
covenant, condition or proviso under this Lease occurring after such assignment
(but without prejudice to any liability in respect of breach occurring before
such assignment and to any future liability of the covenantor under such
guarantee agreement and to any future liability of the person who is for the
time being Tenant under this Lease) provided always for the avoidance of doubt
that (i) no authorised guarantee agreement shall be required on an assignment to
(I) an Acceptable Covenant; or (II) an entity guaranteed by an Acceptable
Covenant, and (ii) the foregoing release and discharge of

 

12



--------------------------------------------------------------------------------

 

the Tenant shall take effect immediately upon any such assignment
notwithstanding the absence of an authorised guarantee agreement; and

 

  (c)

such other persons as the Landlord reasonably requires act as guarantors for the
assignee and enter into direct covenants with the Landlord substantially in the
form set out in the Fourth Schedule provided always that no such guarantors or
direct covenants shall be required on an assignment to (i) an Acceptable
Covenant; or (ii) an entity guaranteed by an Acceptable Covenant; or (iii) where
an Acceptable Covenant is providing an authorised guarantee agreement; and

 

  (d)

all Principal Rent then due under this Lease is paid before completion of the
assignment,

provided that (i) if the Tenant is Goldman Sachs International (company number
02263951) or a Group Company or Affiliate of Goldman Sachs International, the
Tenant shall not be required to enter into any authorised guarantee agreement
guaranteeing the payment obligations or the performance of any assignee which is
not a Group Company or Affiliate of Goldman Sachs International (but for the
avoidance of doubt this does not imply that the Landlord must consent to an
assignment in such circumstances it being agreed that the Landlord may withhold
consent where it is reasonable to do so) and (ii) the foregoing release and
discharge of the Tenant shall take effect immediately upon any such assignment
notwithstanding the absence of an authorised guarantee agreement;

 

  4.14.3

Not to underlet or agree to underlet the whole or part of the Premises unless:

 

  (i)

the rent payable under the underlease is:

 

  (a)

not less than the rent reasonably obtainable in the open market for the Premises
(or the relevant part) without fine or premium taking into account rent free
periods provided that the Tenant shall have the right to grant underleases of
the whole or parts of the Premises under each of which the rent is less than
that reasonably obtainable in the open market provided that such underleases
shall not be used as evidence for any rent review under this Lease;

 

  (b)

payable no more than one quarter in advance;

 

  (c)

to be subject to either (A) upward only reviews at intervals of five years or
such other intervals after which it is then the market practice generally to
require review of rent in leases of a similar duration and type, or at the
option of the Tenant (B) fixed increase reviews or reviews by reference to an
index;

 

  (ii)

where the underlet premises comprise less than one whole floor of the Premises,
the underlease shall be excluded from the operation of sections 24 to 28
(inclusive) of the Landlord and Tenant Act 1954, in accordance with the
provisions of section 38A of that Act and the relevant Schedules of

 

13



--------------------------------------------------------------------------------

 

the Regulatory Reform (Business Tenancies) (England and Wales) Order 2003;

 

  (iii)

the undertenant covenants with the Landlord and in the underlease:

 

  (a)

to observe and perform the Tenant’s covenants in this Lease (except for payment
of the rents) so far as they apply to the underlet premises during the term of
the underlease or until released pursuant to the 1995 Act;

 

  (b)

not to, save as permitted by Clause 4.16 and this Clause 4.14.3, sub-underlet,
share or part with possession or occupation of the whole or any part of the
underlet premises, nor to assign part only of the underlease nor charge part
only of the underlet premises;

 

  (c)

not to assign the whole of the underlease without the Landlord’s prior written
consent (which shall not be unreasonably withheld or delayed);

 

  (d)

not to sub-underlet the whole or any part of the underlet premises without the
Landlord’s prior written consent not to be unreasonably withheld or delayed and
not to permit a sub-undertenant to deal with its interest except by assigning or
charging the whole of its interest or underletting the whole of its interest
which underletting has been excluded from the operation of sections 24 to 28
(inclusive) of the Landlord and Tenant Act 1954, in accordance with the
provisions of section 38A of that Act and the relevant Schedules of the
Regulatory Reform (Business Tenancies) (England and Wales) Order 2003; and

 

  (e)

in the case of an underlease to a Serviced Office Provider not to permit any
person to occupy the underlet premises save by way of a sub-underletting which
has been excluded from the operation of sections 24 to 28 (inclusive) of the
Landlord and Tenant Act 1954, in accordance with the provisions of section 38A
of that Act and the relevant Schedules of the Regulatory Reform (Business
Tenancies) (England and Wales) Order 2003 and the Serviced Office Provider
produces to the Tenant and the Landlord adequate evidence of such valid
exclusion or a non-exclusive licence to occupy under which no relationship of
landlord and tenant is created;

 

  4.14.4

Without prejudice to Clause 4.14.3 not to underlet the whole or part of the
Premises nor vary the terms of any underlease without the Landlord’s written
consent (not to be unreasonably withheld or delayed);

 

  4.14.5

To take all reasonably necessary steps within a reasonable period after
discovering the breach, to remedy any breach of the covenants of the undertenant
under the underlease;

 

  4.14.6

Notwithstanding any other provision of this Lease:

 

  (i)

no issuance or transfer of capital stock of the Tenant whether or not resulting
in a change in control of the Tenant shall constitute an assignment of this
Lease; and

 

14



--------------------------------------------------------------------------------

  (ii)

the Tenant shall have the right without the Landlord’s consent from time to
time:

 

  (a)

subject to Clause 4.14.6(iv) to (A) assign this Lease to, or (B) underlet all or
any portion of the Premises to, or (C) permit occupancy of all or any portion of
the Premises by, any partnership, corporation, trust or other organisation or
entity that (i) succeeds to all or substantially all of the Tenant’s assets and
business and by contract or operation of law assumes the Tenant’s obligations
under this Lease arising upon or after such assignment, or (ii) at the time of
the entering into of such assignment or underlease or the commencement of such
occupancy, is an Affiliate or Group Company of the Tenant, or (iii) acquires any
of the business units or divisions of the Tenant or of any Affiliate or Group
Company of the Tenant or all or any portion of the business conducted at the
Premises; or

 

  (b)

to underlet all or any portion of the Premises to or permit occupancy of all or
any portion of the Premises by any partnership, corporation, trust or other
organisation or entity providing services (including any consulting, travel,
accounting, legal, health and wellness, child care or technology services) to
the Tenant or its employees or to any Affiliate or Group Company of the Tenant
or its employees, but such underlease or occupancy shall not continue after such
partnership, corporation, trust or other organisation or entity ceases to
provide such services;

 

  (iii)

subject to Clause 4.14.6(iv) no transaction permitted to be made without the
Landlord’s consent pursuant to Clause 4.14.6(ii) shall itself be subject to any
of the provisions in Clauses 4.14.2, 4.14.3(i) or 4.14.4 of this Lease which
restrict, limit or condition the Tenant’s right to assign, underlet or permit
occupancy, or which require the Tenant to give the Landlord notice of any such
transaction provided that: (i) the Tenant shall notify the Landlord of any such
transaction no later than promptly after the consummation thereof; and (ii) the
provisions of Clauses 4.14.2, 4.14.3(i) or 4.14.4 shall otherwise remain in full
force and for the avoidance of doubt and by way of example any party to which
this Lease is assigned pursuant to Clause 4.14.6(ii) shall be bound by all such
Clauses;

 

  (iv)

in case of any assignment pursuant to Clause 4.14.6(ii)(a)(A), the assignee or
guarantor of the assignee must be an Acceptable Covenant and the Tenant and any
guarantor shall be deemed released from all of its obligations under this Lease
arising upon or after such assignment and if, by contract or operation of law,
the assumption by the successor also includes obligations under this Lease
arising before such assignment then the Tenant shall also be deemed released
from such obligations;

 

  4.14.7

Where an Acceptable Covenant is required pursuant to this Clause 4.14 it is
agreed that a company, firm or other entity shall not be an Acceptable Covenant
where that company, firm or other entity is, immediately prior to the relevant
assignment, either (i) the Tenant, or (ii) a guarantor of the Tenant’s
obligations under this Lease (other than pursuant to an authorised guarantee
agreement if required in accordance with this Lease);

 

15



--------------------------------------------------------------------------------

4.15

Wayleave

The Tenant shall have the right without notice or the consent of the Landlord to
enter into wayleave agreements in respect of the Premises in favour of
telecommunications providers provided that the condition set out in Clause
4.16.1(i) is satisfied in respect of the telecommunications provider;

 

4.16

Group sharing

 

  4.16.1

Save as aforesaid not to part with possession of the whole or part only of the
Premises, provided that any of the persons referred to in Clause 4.16.2 shall
have the right to occupy or share occupation of any part of the Premises on
condition that:

 

  (i)

such occupation or sharing of occupation does not create any relationship of
landlord and tenant between the Tenant or the permitted undertenant (as the case
may be) and such occupier; and

 

  (ii)

such occupation or sharing of occupation shall not continue after the date upon
which the said occupier ceases to be a member of the same group of companies as,
or an Affiliate of, the Tenant or the permitted undertenant (as the case may
be);

 

  4.16.2

The following are the persons who shall have the right to occupy or share
occupation in accordance with Clause 4.16.1 hereof:

 

  (i)

Affiliates and any associated company, corporation or partnership of the Tenant;

 

  (ii)

companies which are members of the same group as any permitted undertenant or
sub-undertenant and any Affiliate of such permitted undertenant or
sub-undertenant;

 

  (iii)

where this Lease or any underlease or sub-underlease is held as a partnership
asset but the Tenant or any permitted undertenant or sub-undertenant comprises
some only of the members of a partnership:

 

  (a)

all members of such partnership; and

 

  (b)

any associated company, corporation or partnership of such partnership;

 

  4.16.3

Notwithstanding the foregoing provisions of Clause 4.16, the Tenant shall have
the right without the consent of the Landlord to underlet, share occupation
and/or part with possession of the whole or any part of the Premises by:

 

  (i)

granting short-term lettings (not exceeding five years) excluded from the
operation of Sections 24 to 28 (inclusive) of the Landlord and Tenant Act 1954;
and/or

 

  (ii)

non-exclusive licences to occupy under which no relationship of landlord or
tenant is created;

for the purpose of carrying out (or permitting any person falling within Clause
4.16.2 to carry out) the business of a Serviced Office Provider;

 

16



--------------------------------------------------------------------------------

4.17

Registration

Within 21 Working Days after completion of any assignment of this Lease or any
underlease of or charge over the Premises to give to the Landlord’s solicitors
(or as the Landlord may direct) written notice of the same together with a
certified copy of the relevant document (where sensitive economic or other
commercial terms may be redacted) and a reasonable registration fee of not less
than £30;

 

4.18

Statutory Requirements

To comply promptly with all notices served by any public, local or statutory
authority, and with the requirements of any present or future statute or
European Union law, regulation or directive (whether imposed on the owner or
occupier), which affects the Premises or their use provided that (i) the Tenant
shall not be required to carry out any works or comply with any requirements or
regulations as a result of damage by the Insured Risks (save to the extent that
payment of the insurance monies shall be withheld by reason of any act or
default of the Tenant or any undertenant or any person under its or their
control unless Clause 6.2.5 applies) and subject also to Clause 6.4; and
(ii) the Tenant shall have the right to contest any such notice, and as long as
the Tenant is contesting such notice diligently and in good faith, the Tenant
shall not be obliged to comply with such notice;

 

4.19

Planning

 

  4.19.1

To comply with the Planning Acts;

 

  4.19.2

If a planning permission is implemented by the Tenant the Tenant shall complete
all the works permitted and comply with all the conditions imposed by the
permission before the determination of the Term (including any works stipulated
to be carried out by a date after the determination of the Term unless the
Landlord requires otherwise);

 

  4.19.3

If the Landlord reasonably so requires to produce evidence to the Landlord that
the provisions of Clause 4.19.2 have been complied with;

 

4.20

Notices

To supply the Landlord with a copy of any notice, order or certificate or
proposal for any notice, order or certificate adversely affecting the Premises
as soon as practicable following receipt or following the date it comes to the
notice of the Tenant;

 

4.21

Contaminants and Defects

To give the Landlord promptly upon the issue coming to the Tenant’s attention
written notice of the existence of any contaminant, pollutant or harmful
substance on or any material defect in the Premises;

 

4.22

Entry by Landlord

To permit the Landlord at all reasonable times and on reasonable notice of not
less than 5 Working Days (except in emergency) to enter the Premises in order
to:

 

  4.22.1

inspect and record the condition of the Premises or carry out an insurance or
other valuation of the Premises, but not more than once every 12 months (except
in the case of emergency);

 

17



--------------------------------------------------------------------------------

  4.22.2

remedy any material breach of the Tenant’s obligations under this Lease, only as
permitted under the terms of this Lease and only where such breach has not been
cured by the Tenant within all applicable cure periods, and for the avoidance of
doubt, where no specific cure period is referred to in this Lease, the Landlord
shall only be able to enter the Premises pursuant to this Clause 4.22.2 where
(i) it has served notice of the material breach on the Tenant, and (ii) the
Tenant has not remedied or begun to take steps to remedy such breach within such
period as is reasonably necessary to remedy such breach, which shall in no event
be less than 60 Working Days from the date of the Tenant’s receipt of the
Landlord’s notice under this Clause 4.22.2; or

 

  4.22.3

comply with any of its obligations under this Lease,

provided that the Landlord shall cause as little inconvenience as reasonably
practicable in the exercise of such rights, shall make good all damage to the
Premises caused by such entry, remedy or compliance, shall observe the Tenant’s
safety and security rules and regulations as may be in force from time to time
including restrictions on access during business hours, and shall be accompanied
at all times by a Tenant representative;

 

4.23

Landlord’s Costs

To pay to the Landlord within 20 Working Days of demand amounts equal to such
Costs as it may reasonably and properly incur:

 

  4.23.1

in connection with any application for consent made necessary by this Lease
(including where consent is lawfully refused or the application is withdrawn);

 

  4.23.2

incidental to or in reasonable contemplation of the preparation and service of a
notice or proceedings under Section 146 or Section 147 of the Law of Property
Act 1925 (even if forfeiture is avoided other than by relief granted by the
Court);

 

  4.23.3

in connection with the enforcement or remedying of any breach of the covenants
in this Lease on the part of the Tenant; or

 

  4.23.4

incidental to or in reasonable contemplation of the preparation and service of
any notice under Section 17 of the 1995 Act;

 

4.24

Indemnity

To indemnify the Landlord against all Costs arising directly or indirectly from
the Tenant’s use or occupation or the condition of the Premises, or any breach
of the Tenant’s obligations under this Lease, subject always to (i) the
Landlord’s obligation to mitigate pursuant to Clause 5.2, and (ii) the
obligations in Clause 7.3, and excluding any such Costs arising directly or
indirectly from any negligence or wrongful act of the Landlord;

 

4.25

Reletting

To allow prospective purchasers and (in the last 12 months of the Term)
prospective tenants to view the Premises at reasonable times on reasonable
notice provided that the Landlord shall cause as little inconvenience as
reasonably practicable in the exercise of such rights, shall make good all
damage to the Premises caused by such entry, shall observe the Tenant’s safety
and security rules and regulations as may be in force from time to time, and
shall be accompanied at all times by a Tenant representative;

 

18



--------------------------------------------------------------------------------

4.26

Yielding up

 

  4.26.1

Subject to Clause 4.26.3 immediately before the end of the Term to hand over the
Premises to the Landlord in a broom-swept condition (ordinary wear and tear and
damage caused by any Insured Risk or Excluded Risk excepted) and free of any
occupational leases provided that, for the avoidance of doubt:

 

  (i)

the leases described in Part III of the Second Schedule (as varied, supplemented
or replaced from time to time) shall remain in place; and

 

  (ii)

any occupiers which are holding over pursuant to any underleases which are not
excluded from the Landlord and Tenant Act 1954

shall be disregarded in determining whether or not the Tenant has handed over
the Premises in accordance with this Clause 4.26;

 

  4.26.2

Subject to Clause 4.26.3, to remove all signs and other goods from the Premises,
and make good any damage caused thereby to the Landlord’s reasonable
satisfaction;

 

  4.26.3

The Tenant shall have the right (but shall not be obligated) to remove all of
the Tenant’s movable personal property, including any fixtures, fittings,
furnishings, furniture, computer and technology cabinets and equipment, access
card readers, CCTV cameras, printers, trade fixtures, telephones and other
equipment belonging to the Tenant, at the Tenant’s sole cost, and shall cause as
little damage as reasonably possible to the Premises by such removal. For the
avoidance of doubt personal property not removed by the Tenant within 30 Working
Days from and including the expiration or earlier termination of this Lease
shall be deemed abandoned and may be retained by the Landlord as Landlord’s
property or disposed of by the Landlord at the Landlord’s sole cost. The
Landlord acknowledges that in no event shall any personal property remaining in
the Premises following expiration or earlier termination of this Lease
constitute the Tenant holding over in the Premises or any portion thereof;

 

  4.26.4

Subject to Clause 4.12.10, the Tenant shall not have any obligation at the end
of the Term to:

 

  (i)

remove or pay for the removal of any alterations, installations, additions or
improvements to the Premises (including any data and electrical cabling, floor
boxes, computer cabinets and patch frames, decommissioned UPS systems and any
third party provider’s equipment which has not been isolated); or

 

  (ii)

restore, repair or make good (or pay for the restoration, repair or making good
of) any part of the Premises affected by the removal by the Landlord or by any
other person of any such alterations, installations, additions or improvements;

 

4.27

Encumbrances

To perform and observe the Encumbrances so far as they relate to the Premises
and are still subsisting and capable of taking effect;

 

4.28

Public Realm

The Tenant shall:

 

19



--------------------------------------------------------------------------------

  4.28.1

comply or procure compliance with the Landlord’s obligations in the Public Realm
Documents to the extent subsisting and necessary for the Tenant’s occupation
subject to being granted the necessary rights by the Landlord in accordance with
Clause 5.6.4; and

 

  4.28.2

comply with and pay in full all financial obligations in the Public Realm
Documents in accordance with the terms of such documents and in any event prior
to expiry or sooner determination of the Contractual Term provided that any such
financial obligation has become payable at such time.

 

4.29

Exempt Information Status

Promptly to apply to the Land Registry for first registration of this Lease and
to submit with such application for first registration any application in forms
EX1 and EX1A required by the Landlord or the Tenant in relation to this Lease.

 

5

Landlord’s Covenants

 

5.1

Quiet Enjoyment

The Landlord covenants with the Tenant while the reversion immediately expectant
on the Term is vested in it that, subject to the Tenant paying the rents
reserved by and complying with the terms of this Lease, the Tenant may hold and
peaceably enjoy the Premises during the Term without any interruption by the
Landlord or any person lawfully claiming under or in trust for it.

 

5.2

Mitigation

The Landlord shall take or procure that all reasonable steps are taken and all
reasonable assistance given to avoid or mitigate any losses which in the absence
of mitigation might give rise to or increase a liability on the part of the
Tenant, and subject always to the obligations in Clause 7.3.

 

5.3

No Admission of Liability

In relation to any matter that may give rise to a liability on the part of the
Tenant under Clauses 4.5, 4.20, 4.22 and 4.26 the Landlord shall not give any
admission of liability by or on behalf of the Landlord or compromise, dispose of
or settle the same without the consent of the Tenant (such consent not to be
unreasonably withheld or delayed).

 

5.4

Signs

The Landlord shall not during the Term:

 

  5.4.1

change the name of the Premises or permit the Premises to bear the name or
trading name of any company or legal entity; and/or

 

  5.4.2

construct or display or permit any third party to construct or display at, on or
in the Premises any sign(s).

 

5.5

Transfer Restrictions

 

  5.5.1

the Landlord shall not Transfer and shall procure that no other person shall
Transfer to any Restricted Person:

 

20



--------------------------------------------------------------------------------

  (i)

the Property, whether in a single transaction or in a series of transactions; or

 

  (ii)

a Controlling Interest in any Person that holds directly or indirectly the
Property such that would result in either (A) such Person becoming a Restricted
Person, or (B) a Restricted Person holding directly or indirectly more than 50%
of the beneficial ownership interests in the Property (or procure or suffer such
a Transfer in any Person to any Restricted Person including the Transfer of a
direct or indirect Controlling Interest in the Landlord)

((i) or (ii) a “Restricted Transfer”);

provided, however, that the provisions of Clause 5.5.1 shall not prohibit:
(1) the grant of any mortgage, pledge, or other security interest in all or any
part of the Property (and/or any Person that holds (directly or indirectly) all
or any part of the Property) as collateral for a bona fide loan; (2) any
Transfer resulting from the exercise by the relevant lender(s) of its/their
enforcement remedies following an event of default in respect of any loan
described in preceding sub-clause (1) of this proviso; or (3) any Restricted
Transfer where the entity which would but for this provision be a Restricted
Person is acting solely in the capacity of an agent, fiduciary, nominee,
trustee, asset manager, financial adviser, investment adviser or sponsor for the
benefit of a person or persons which are not a Restricted Person (save always
where such entity is a Sanctioned Party and such transfer shall then remain a
Restricted Transfer);

 

  5.5.2

For the purposes of this Clause 5.5:

 

  (i)

Property shall mean the Landlord’s reversionary interest in the Premises;

 

  (ii)

Restricted Person shall mean (A) any Designated Institution or (B) any Person
that is Controlled by a Designated Institution (other than an Unrestricted
Affiliate of a Designated Institution) or (C) a Sanctioned Party;

 

  (iii)

Designated Institution shall mean the ultimate parent company of each of the
institutions generally known as Bank of America Merrill Lynch, JPMorgan, Morgan
Stanley, Credit Suisse, Deutsche Bank and UBS and for the purposes of this
Lease, “Designated Institution” shall also include (without double-counting and
subject to a maximum limit of six Designated Institutions) any successor to all
or substantially all of the business of any Designated Institution (as conducted
at the time such Person became a “Designated Institution” for the purposes of
this Lease), including any successor resulting from a name change or
restructuring of such Designated Institution and any other major financial
institution which is in direct competition with Goldman Sachs (or any successor
to all or substantially all of the business of Goldman Sachs) which is notified
in writing by the Tenant to the Landlord (in substitution for any of the above
listed designated institutions) subject always to a maximum limit of six
Designated Institutions and provided that the Tenant shall not be permitted to
notify the Landlord of any proposed substitution of a Designated Institution
following service of a Disposal Notice pursuant to Clause 7.8 until the earlier
of (i) the completion of a Qualifying Disposal by the Landlord and (ii) the
expiry of the Disposal Notice pursuant to Clause 7.8.4;

 

21



--------------------------------------------------------------------------------

  (iv)

Control shall mean (A) the ownership (for its own account), directly or
indirectly of more than 50% in aggregate of the beneficial ownership interests
of a Person, or (B) the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise;
provided, however, that in no event shall a Designated Institution be deemed to
Control its Unrestricted Affiliate. “Controlled by” and “Controlling” shall have
the respective correlative meaning thereto;

 

  (v)

Unrestricted Affiliate shall mean, with respect to any Designated Institution,
any affiliate of such Designated Institution (A) in which such Designated
Institution directly or indirectly holds an equity interest of 5% or less and
(B) with respect to which such Designated Institution or any affiliate is acting
solely in the capacity of an agent, fiduciary, nominee, trustee, asset manager,
financial adviser, investment adviser or sponsor;

 

  (vi)

Person shall mean any individual, sole proprietorship, corporation, general
partnership, limited partnership, limited liability company or partnership,
joint venture, association, joint stock company, bank, trust, estate
unincorporated organization, any federal, state, county or municipal government
(or any agency or political subdivision thereof) endowment fund or any other
form of entity;

 

  (vii)

Transfer shall mean any sale, transfer, conveyance, lease, assignment or other
disposal;

 

  (viii)

Sanctioned Party means any individual or entity that is: (i) listed on, or owned
or controlled (as such terms, including any applicable ownership and control
requirements, are defined and construed in the applicable Sanctions laws and
regulations or in any official guidance in relation to such Sanctions laws and
regulations) by a person listed on, a Sanctions List, (ii) a government of a
Sanctioned Country, (iii) an agency or instrumentality of, or an entity directly
or indirectly owned or controlled by, a government of a Sanctioned Country,
(iv) resident or located in, operating from, or incorporated under the laws of,
a Sanctioned Country, or (v) otherwise a target of Sanctions;

 

  (ix)

Sanctioned Country means any country or other territory subject to a general
export, import, financial or investment embargo under any Sanctions, which, as
of the date of this Agreement, include Crimea (as defined and construed in the
applicable Sanctions laws and regulations), Cuba, Iran, North Korea, and Syria;

 

  (x)

Sanctions means economic or financial sanctions or trade embargoes or other
comprehensive prohibitions against transaction activity pursuant to
anti-terrorism laws or export control laws imposed, administered or enforced
from time to time by any Sanctions Authority;

 

  (xi)

Sanctions Authority means (i) the United States, (ii) the United Nations
Security Council, (iii) the European Union, (iv) the United Kingdom or (v) the
respective governmental institutions of any of the foregoing including, without
limitation, Her Majesty’s Treasury, the Office of Foreign Assets Control of the
US Department of the Treasury, the US Department of

 

22



--------------------------------------------------------------------------------

 

Commerce, the US Department of State and any other agency of the US government;

 

  (xii)

Sanctions List means any of the lists of specifically designated nationals or
designated or sanctioned individuals or entities (or equivalent) issued by any
Sanctions Authority, each as amended, supplemented or substituted from time to
time;

 

  (xiii)

Goldman Sachs means Goldman Sachs International and any Group Company or
Affiliate of Goldman Sachs International together with any successor to all or
substantially all of the business of any such entities;

 

  5.5.3

Prior to any proposed Transfer, the Landlord shall promptly provide the Tenant
with reasonable information sufficient to permit the Tenant to make a
determination that such proposed Transfer is not a Restricted Transfer;

 

  5.5.4

The Landlord will not convey or assign the Property or grant any concurrent
lease thereof without procuring that the Person acquiring the Property or being
granted such lease enters into a direct covenant with the Tenant to observe and
perform the covenants in this Clause 5.5 and, provided that such conveyance,
assignment or grant complies with Clause 5.5, if such direct covenant is
produced to the Tenant the outgoing landlord will have no further liability
under this Clause 5.5 with effect from the date of such conveyance or assignment
or grant;

 

  5.5.5

The provisions of this Clause 5.5 shall terminate and be of no further effect,
if at any time the Tenant or Guarantor is not Goldman Sachs International, The
Goldman Sachs Group, Inc. or an Affiliate or Group Company of The Goldman Sachs
Group, Inc. pursuant to a permitted assignment or any successor to all or
substantially all of the business of The Goldman Sachs Group, Inc.;

 

  5.5.6

The Landlord consents to the Tenant registering a restriction on the
proprietorship register of the Landlord’s title to the Premises in the following
form:

“No disposition of the registered estate (other than a charge) by the proprietor
of the registered estate is to be registered without a certificate signed by a
conveyancer that the provisions of Clause 5.5 in the Lease dated 17 August 2018
and made between (1) Farringdon Street Partners Limited and Farringdon Street
(Nominee) Limited; and (2) Goldman Sachs International have been complied with
or that they do not apply to the disposition”;

 

  5.5.7

If Clause 5.5 terminates pursuant to Clause 5.5.5 the Tenant shall as soon as
reasonably practicable apply for cancellation of the restriction referred to in
Clause 5.5.6 and the Tenant hereby authorises the Landlord to apply to the Land
Registry for and on behalf of the Tenant if the Tenant fails to apply for
withdrawal within 20 Working Days.

 

5.6

Planning objections and public realm

 

  5.6.1

The Landlord shall not object to and shall at the request and cost of the Tenant
provide all reasonable support (which shall include entering into any deeds of
variation or supplemental agreements in connection with the Public Realm
Documents previously approved by the Landlord such approval not to be
unreasonably withheld in circumstances where the Tenant covenants to indemnify
the Landlord in relation to any Costs relating to any such deed or agreement) in

 

23



--------------------------------------------------------------------------------

 

relation to any application to the City of London or Transport for London made
by the Tenant, including in relation to use of any public realm neighbouring the
Premises.

 

  5.6.2

The Landlord shall at the request and cost of the Tenant provide all reasonable
support to any representations made by the Tenant to Transport for London, the
City of London or any other party in relation to the public realm surrounding
the Premises, but the Landlord will otherwise not interfere in relation to the
Public Realm and leave all dealings with public bodies in respect of the initial
development to the Tenant.

 

  5.6.3

Where Landlord consent is required to a change of use of the whole or any part
of the Premises the Landlord shall notify the Tenant whether it grants such
consent or the reasons for refusal of consent within 30 Working Days of
application by the Tenant in writing and if the Landlord shall not have notified
the Tenant within such period and provided that the Tenant’s application in
writing made specific reference to the deeming provisions of this Clause 5.6.3
it shall be deemed to have consented to the proposed change of use.

 

  5.6.4

The Landlord shall not take any action pursuant to the Public Realm Documents
without the prior written consent of the Tenant (such consent not to be
unreasonably withheld), and hereby grants the Tenant all rights and licence over
neighbouring property as granted to the Landlord in the Public Realm Documents
(insofar as the Landlord has the power to grant such rights and licence) in
connection with:

 

  (i)

the Tenant’s covenants at Clause 4.28 to comply with the obligations in the
Public Realm Documents which shall include (insofar as the Landlord has the
power to grant such rights and licence) rights of entry onto and to remain on
the public highway neighbouring the property with or without plant and
machinery; and

 

  (ii)

the right to liaise and deal directly with the counterparties to the Public
Realm Documents and the Landlord shall notify the Tenant of any communications
with or notices received from such counterparties.

 

  5.6.5

The Landlord shall enforce any third party obligations in the Public Realm
Documents at the request and cost of the Tenant.

 

5.7

BREEAM obligations

The Landlord shall cooperate with the Tenant to maintain and to ensure that
nothing affects the BREEAM rating of “Excellent” for the Premises although there
shall be no obligation on the Landlord to incur any expenditure in this regard
or on the Tenant to maintain such rating.

 

5.8

Representation

The Landlord represents that the execution and delivery of this Lease, and all
documents and instruments collateral hereto, by the officers of the Landlord
executing and delivering the same have been duly authorised by all requisite
action of the Landlord, and shall be enforceable against and binding upon the
Landlord in accordance with their respective terms.

 

24



--------------------------------------------------------------------------------

5.9

Execution of documents

At the request and cost of the Tenant the Landlord shall execute and deliver any
documents or deeds reasonably required by the Tenant previously approved by the
Landlord such approval not to be unreasonably withheld in circumstances where
the Tenant covenants to indemnify the Landlord in relation to any Costs relating
to any such deed or agreement as soon as reasonably practicable, including those
required (i) for the Tenant to obtain any permits, consents or approvals, or
(ii) to record the Landlord’s consent (whether granted or deemed granted
pursuant to this Lease) following any application by the Tenant, or (iii) for
the grant of any easements or other rights subject (in relation to such grant)
to the Landlord’s approval if required under this Lease (not to be unreasonably
withheld or delayed).

 

6

Insurance

 

6.1

Landlord’s Insurance Covenants

Subject to Clause 6.2.2, the Landlord covenants with the Tenant while the
reversion immediately expectant on the Term is vested in it as follows:

 

  6.1.1

To insure the Premises unless and to the extent the insurance is invalidated in
whole or in part by any act or default of the Tenant save where Clause 6.2.5
applies:

 

  (i)

with an insurance office or underwriters of repute;

 

  (ii)

against loss or damage by the Insured Risks including for the avoidance of doubt
explosion of any engineering plant and machinery;

 

  (iii)

subject to such excesses as may be imposed by the insurers;

 

  (iv)

in the full cost of reinstatement of the Premises (in modern form if
appropriate) including shoring up, demolition and site clearance, professional
fees, VAT and allowance for building cost increases up to the date of completion
of reinstatement, which shall be the amount properly specified by the Landlord
or such greater amount as shall be reasonably and properly required by the
Tenant;

 

  6.1.2

To insure against loss of the Principal Rent and VAT (if any) thereon payable or
reasonably estimated by the Landlord to be payable under this Lease arising from
damage to the Premises by the Insured Risks for seven years or such longer
period as the Landlord or the Tenant may reasonably require having regard to the
likely period for reinstating the Premises;

 

  6.1.3

At the request of the Tenant promptly to produce evidence of the terms of the
insurance under this Clause 6.1 and of payment of the current premium;

 

  6.1.4

If the whole or any part of the Premises is destroyed or damaged by an Insured
Risk, then (unless payment of the insurance moneys is refused in whole or part
because of the act or default of the Tenant save where Clause 6.2.5 applies)
subject to obtaining all necessary planning and other consents (which the
Landlord covenants to use all reasonable endeavours to obtain within 12 months
from the date of the relevant destruction or damage) to use the insurance
proceeds (except those relating to loss of rent and fees) and any uninsured
excess paid by the Tenant under Clause 6.2.1(iv) in reinstating the Premises as

 

25



--------------------------------------------------------------------------------

 

quickly as reasonably practicable substantially as they were before the
destruction or damage in modern form if appropriate, subject to the Tenant’s
approval (such approval not to be unreasonably withheld), but not necessarily
identical in layout, the Landlord making up any shortfall in the funds required
to comply with this Clause 6.1.4 out of its own monies, (save that where such
changes reasonably required by the Tenant involve an increase in the cost of
reinstatement outside the scope of the insurance policy, the Tenant shall bear
any such increase) provided always that the Landlord shall submit to the Tenant
for approval details of its proposed building contractor, sub-contractors and
professional team and shall, subject to the Tenant’s approval (not to be
unreasonably withheld or delayed), appoint such building contractor,
sub-contractors and professional team on terms approved by the Tenant (such
approval not to be unreasonably withheld) or make such changes to the Landlord’s
proposals as may be reasonably proposed by the Tenant and accepted by the
Landlord (acting reasonably);

 

  6.1.5

To notify the Tenant, as soon as reasonably practicable after the Landlord or
its agents become aware thereof, of any material change in the cover or the
terms of the insurance effected by the Landlord under Clause 6.1.1;

 

  6.1.6

To procure that the interest of the Tenant is noted on the insurance policy
effected by the Landlord under Clause 6.1.1;

 

  6.1.7

To procure that the insurers waive their rights of subrogation against the
Tenant and any lawful occupier of the Premises (or any part thereof) and that
the insurance policy effected by the Landlord under Clause 6.1.1 contains a
non-invalidation clause in respect of any act or default by or on behalf of the
Tenant or any other lawful occupier of the Premises (or part thereof);

 

  6.1.8

The Tenant shall have the right at any time within six months after the
destruction or damage by service of notice in writing upon the Landlord to elect
itself to carry out the Base Build Works and/or the Category A Works in
substitution for the Landlord in which case the provisions of Clause 6.2.6 shall
apply;

 

  6.1.9

Subject to Clause 6.1.8, the Landlord shall provide to the Tenant collateral
warranties in favour of the Tenant and in such form as the Tenant shall approve
(such approval not to be unreasonably withheld) from the building contractor,
the sub-contractors and the professional team appointed by the Landlord in
respect of the reinstatement;

 

  6.1.10

If (i) the whole of the Premises is destroyed by an Insured Risk, or (ii) the
whole of the Premises is damaged or any part of the Premises is damaged or
destroyed by an Insured Risk so as to make the whole of the Premises or any part
unfit for occupation or use or inaccessible, and either:

 

  (i)

the Landlord has not by the date which is 24 months from the date of the damage
or destruction obtained all planning permissions approvals and consents
necessary for the reinstatement of the Base Build Works and the Category A Works
(unless or to the extent that the Tenant has made an election under Clause
6.1.8) (and the Landlord hereby covenants to use all reasonable endeavours to
obtain the same within such period), and unless the Landlord is at such date
pursuing an appeal or proceedings in respect of the same, the Tenant shall have
the right by serving notice in writing on

 

26



--------------------------------------------------------------------------------

 

the Landlord to terminate this Lease with immediate effect at any time after
such date (but prior to the date that the same have been obtained); and

 

  (ii)

the reinstatement of the Base Build Works and the Category A Works has not been
practically completed by the date which is seven years after the date of the
damage or destruction or such longer period as may have been agreed and/or
insured against pursuant to Clause 6.1.2 (and the Landlord hereby covenants to
use all reasonable endeavours to complete the same within such period) (unless
or to the extent that the Tenant has made an election under Clause 6.1.8), then
the Tenant shall have the right by serving notice in writing on the Landlord to
terminate this Lease with immediate effect at any time after such date (but
prior to the date of such completion);

 

  6.1.11

Subject to Clause 6.1.8, in the event of a termination of this Lease under
Clause 6.1.10 the parties’ obligations under this Lease shall cease with effect
from the date of such termination but without prejudice to any claims which the
Landlord or the Tenant may have against the other for any earlier breach of
their respective obligations in this Lease;

 

  6.1.12

To insure against public liability unless the Tenant elects to insure itself and
the Landlord against public liability;

 

  6.1.13

The Landlord shall take all steps necessary to secure any insurance proceeds and
ensure full recovery.

 

6.2

Tenant’s Insurance Covenants

 

  6.2.1

Subject to Clause 6.2.2, the Tenant covenants with the Landlord throughout the
Term or until released pursuant to the 1995 Act as follows:

 

  (i)

To pay to the Landlord within 20 Working Days of demand sums equal to:

 

  (a)

the amount which the Landlord spends on insurance pursuant to Clause 6.1;

 

  (b)

the cost of property owners’ liability and third party liability insurance in
connection with the Premises unless the Tenant elects to insure itself and the
Landlord against such liability;

 

  (c)

the cost of any professional valuation of the Premises properly required by the
Landlord (but not more than once in any two year period);

 

  (ii)

To give the Landlord written notice as soon as reasonably practicable after
becoming aware of any event or circumstance which might affect or lead to an
insurance claim;

 

  (iii)

Not to do anything at the Premises which would or might prejudice or invalidate
the insurance of the Premises or cause any premium for their insurance to be
increased;

 

  (iv)

To pay to the Landlord within 20 Working Days of demand:

 

  (a)

any increased premium and any Costs incurred by the Landlord as a result of a
breach of Clause 6.2.1(iii);

 

  (b)

any uninsured excess to which the insurance policy may be subject;

 

27



--------------------------------------------------------------------------------

  (c)

the whole of the irrecoverable proportion of the insurance moneys if the
Premises or any part are destroyed or damaged by an Insured Risk but the
insurance moneys are irrecoverable in whole or part due to the act or default of
the Tenant unless Clause 6.2.5 applies in which case no such moneys shall be
payable;

 

  (v)

To comply with the requirements and reasonable recommendations of the insurers;

 

  (vi)

To notify the Landlord of the full reinstatement cost of any fixtures and
fittings installed at the Premises at the cost of the Tenant which become
Landlord’s fixtures and fittings.

 

  6.2.2

Whilst the Tenant of this Lease is Goldman Sachs International or an Affiliate
or Group Company of Goldman Sachs International, the terms of Clauses 6.1 and
6.2.1 shall be suspended and the terms of Clause 6.2.3 shall apply instead
unless and until the Tenant shall serve notice of not less than 3 months on the
Landlord that it wishes Clauses 6.1 and 6.2.1 to apply, provided always firstly
that such notice may only be served following practical completion of all Base
Build Works, Category A Works and other tenants works related to the initial
development and fit out of the Premises and secondly that following completion
of all such works and thereafter while the Tenant is Goldman Sachs International
or an Affiliate or Group Company of Goldman Sachs International it shall have
the right at any time on giving not less than three months’ notice to require
application of this Clause 6.2.2 and suspension of Clauses 6.1 and 6.2.1.

 

  6.2.3

The Tenant covenants with the Landlord through the Term (and in the case of the
loss of Principal Rent and VAT (if any) insurance referred to in Clause
6.2.3(i)(b) from and including the date of this Lease notwithstanding that such
date predates the commencement of the Contractual Term) or until released
pursuant to the 1995 Act as follows:

 

  (i)

Subject to Clause 6.2.3(iii), to insure the Premises (and Tenant’s and trade
fixtures and fittings) unless the insurance is invalidated in whole or in part
by any act or default of the Landlord (notwithstanding the implementation of
Clause 6.2.5):

 

  (a)

with an insurance office or underwriters of repute approved by the Landlord
(such approval not to be unreasonably withheld, save that no such approval shall
be required where the proposed insurer satisfies a credit rating test in limb
(i) or (ii) of the definition of “Acceptable Covenant”) provided that the Tenant
shall have the right to elect to self-insure against loss or damage by any or
all of the Insured Risks with an insurance office or underwriter which is an
Affiliate of the Tenant approved by the Landlord (such approval not to be
unreasonably withheld, save that no such approval shall be required where the
proposed insurer satisfies a credit rating test in limb (i) or (ii) of the
definition of “Acceptable Covenant”);

 

  (b)

against loss or damage by the Insured Risks including for the avoidance of doubt
explosion of any engineering plant and machinery and against loss of the
Principal Rent and VAT (if any) thereon payable or reasonably estimated by the
Landlord to be

 

28



--------------------------------------------------------------------------------

 

payable under this Lease arising from damage to the Premises by the Insured
Risks for seven years;

 

  (c)

at its own cost and in the joint names of the Landlord, the Tenant and the
Landlord’s or Tenant’s mortgagee (if any) or if requested by the Landlord or the
Landlord’s mortgagee with the Landlord and Landlord’s mortgagee named as
composite or co-insured (save that the insurance against loss of Principal Rent
and VAT (if any) referred to at Clause 6.2.3(i)(b) shall be in the name of the
Landlord and the Landlord’s mortgagee (if any);

 

  (d)

subject to such excesses as may be imposed by the insurers;

 

  (e)

in the full cost of reinstatement of the Premises (in modern form if
appropriate) including shoring up, demolition and site clearance, professional
fees, VAT and allowance for building cost increases up to the date of completion
of reinstatement, which shall be the amount properly specified by the Landlord
or such greater amount as shall be reasonably and properly required by the
Tenant;

 

  (ii)

At the request and the cost of the Landlord to produce evidence of the terms of
the insurance under this Clause 6.2.3 and of payment of the current premium;

 

  (iii)

Notwithstanding the provisions of Clause 6.2.3(i), the Tenant shall have the
right to elect to self-insure against loss or damage by any or all of the
Insured Risks (but not for the avoidance of doubt in relation to loss of the
Principal Rent and VAT (if any) for seven years which shall always be covered by
a policy provided by an insurance office or underwriter of repute approved by
the Landlord such approval not to be unreasonably withheld, save that no such
approval shall be required where the proposed insurer satisfies a credit rating
test in limb (i) or (ii) of the definition of “Acceptable Covenant”) (“Right to
Self-Insure”), provided that the Right to Self-Insure shall be subject to the
following:

 

  (a)

the Tenant shall deliver to Landlord and the Landlord’s mortgagee an indemnity
agreement, in a form reasonably satisfactory to Landlord, in which it agrees to
pay to the Landlord as a third-party insurer would have paid, if the Tenant had
not elected to exercise the Right to Self-Insure and the insurance coverage
otherwise required to be obtained and maintained hereunder with respect to the
Insured Risks with respect to which the Tenant is then exercising its Right to
Self-Insure had been in effect; and

 

  (b)

the Tenant shall identify to the Landlord from time to time (but no less
frequently than annually) the Insured Risks to which such Right to Self-Insure
then applies;

 

  (iv)

Clauses 6.1.4 and 6.1.8 to 6.1.13 (inclusive) shall apply mutatis mutandis; and

 

  (v)

To notify the Landlord, as soon as reasonably practicable after the Tenant or
its agents become aware thereof, of any material change in the cover or the
terms of the insurance effected by the Tenant under Clause 6.2.3(i).

 

29



--------------------------------------------------------------------------------

  6.2.4

The Tenant and the Landlord shall cooperate in connection with the collection of
any insurance monies that may be due in the event of loss, and the Tenant and
the Landlord shall execute and deliver such proofs of loss and other instruments
as may be required for the purpose of obtaining the recovery of any such
insurance monies.

 

  6.2.5

The Landlord or the Tenant insuring the Premises pursuant to Clauses 6.1 or
6.2.3 shall, at the Tenant’s election, obtain no fault insurance (to the extent
available on the UK insurance market at rates the Tenant is prepared to accept)
such that the insurance cover shall not be invalidated or the insurance proceeds
available reduced as a result of (i) any act or default of the Tenant, the
Landlord or any third party, (ii) forfeiture, repossession, notice of sale or
similar proceedings with respect to the Premises, (iii) a change in the title to
or ownership of the Premises, or (iv) a change to a more hazardous use or
occupancy.

 

  6.2.6

This Clause 6.2.6 shall apply in the event that the Tenant elects to reinstate
the Premises pursuant to Clause 6.1.8 but not further or otherwise. If this
Clause 6.2.6 applies:

 

  (i)

For the avoidance of doubt insurance proceeds are to be paid by the insurer to
and belong to the Landlord notwithstanding the election of the Tenant to
reinstate the Premises;

 

  (ii)

The Tenant shall use all reasonable endeavours to obtain all necessary planning
and other consents within 12 months from the date of the relevant destruction or
damage;

 

  (iii)

The Tenant shall use all reasonable endeavours to achieve practical completion
on the works of reinstatement of the Premises as quickly as reasonably
practicable and in any event within seven years of the date the relevant
destruction or damage substantially as they were before the destruction or
damage in modern form if appropriate subject to the Landlord’s approval (such
approval not to be unreasonably withheld or delayed) but not necessarily
identical in layout;

 

  (iv)

The Tenant shall submit to the Landlord for approval (such approval not to be
unreasonably withheld or delayed) details of its proposed building contractor,
subcontractors, professional team and proposed development programme and shall
subject to the Landlord’s approval (not to be unreasonably withheld or delayed)
appoint such contractor, subcontractors and professionals on terms approved by
the Landlord (not to be unreasonably withheld or delayed) or make such changes
to the Tenant’s proposals as may be reasonably required by the Landlord;

 

  (v)

The Tenant shall procure that collateral warranties in a form acceptable to the
Landlord (acting reasonably) are provided to the Landlord and any mortgagee of
the Landlord by the building contractor, any subcontractor specified by the
Landlord (acting reasonably) and professional team;

 

  (vi)

The Tenant shall not waive or vary or estop itself from enforcing any contract
or appointment relating to the reinstatement works to any material extent
without the consent of the Landlord (such consent not to be unreasonably
withheld);

 

30



--------------------------------------------------------------------------------

  (vii)

The Tenant shall procure that the reinstatement work is carried out and
completed:

 

  (a)

in a good and workmanlike manner;

 

  (b)

using materials of no lesser quality than were comprised in the original
construction of the Premises;

 

  (c)

in accordance with the original design of the Premises (subject to Clause
6.2.6(iii)), all applicable consents and industry best practice;

 

  (d)

without infringement of any Encumbrances (provided that, in respect of the
Indemnity Encumbrances, this obligation shall be by way of indemnity only); and

 

  (e)

with all due diligence;

 

  (viii)

The Tenant shall ensure that appropriate and adequate insurance is in place at
all times following the date of destruction or damage and until practical
completion of reinstatement works with all such details being subject to the
approval of the Landlord (acting reasonably);

 

  (ix)

The Landlord and the Tenant shall each, acting reasonably, agree a protocol for
the reimbursement of the costs of reinstatement works in stage payments as such
reinstatement works progress upon production to the Landlord of satisfactory
evidence that the expenditure has been properly incurred by the Tenant in so
reinstating. The Landlord shall pay to the Tenant sums equal to the cost of the
reinstatement works in accordance with the protocol and making up any shortfalls
in insurance proceeds out of its own monies;

 

  (x)

The Tenant shall allow the Landlord and any mortgagee and their respective
professional advisers access to the Premises at reasonable times and upon
reasonable prior notice for the purpose of inspecting the progress of
reinstatement works provided that no party making such inspection shall give any
instruction to any contractor or professional engaged in relation to the
reinstatement works during such inspection;

 

  (xi)

Clause 6.3 shall apply during the period covered by loss of rent insurance
monies received by the Landlord but not further or otherwise;

 

  (xii)

Subject to Clause 6.2.6(xiii), Clause 6.1.10 shall apply with references to
“Landlord” changed to “Tenant” (but not vice versa);

 

  (xiii)

In the event that:

 

  (a)

all necessary planning and other consents have not been obtained within 24
months of the date of the relevant destruction or damage; or

 

  (b)

reinstatement has not been practically completed within seven years following
the date of the relevant destruction or damage,

in each case as a result of any default of the Tenant in carrying out its
obligations to reinstate pursuant to this Clause 6.2.6 (but not where the delay
is due to events beyond the reasonable control of the Tenant, other

 

31



--------------------------------------------------------------------------------

than insolvency of the Tenant), then the time periods set out in Clause
6.1.10(i) (where Clause (xiii)(a) applies) or Clause 6.1.10(ii) (where Clause
(xiii)(b) applies) shall be extended by the amount of any such delay so caused
by the Tenant and any dispute in respect of this Clause 6.2.6(xiii), shall be
determined by an independent third party acting as an expert and appointed by
agreement of the parties and in default of agreement upon the application of
either party by the President for the time being of the Royal Institution of
Chartered Surveyors.

 

  6.2.7

This Clause 6.2.7 shall apply in the event that the Tenant elects to reinstate
the Premises pursuant to Clause 6.1.8 but not further or otherwise. If this
Clause 6.2.7 applies:

 

  (i)

The Landlord and the Tenant shall agree a development programme with key
milestones (each acting reasonably and with all appropriate diligence) which
shall include the obtaining of all necessary planning and other consents and
practical completion of the reinstatement works;

 

  (ii)

If at any time the progress of obtaining consents and carrying out the
reinstatement works is delayed by more than four months the Landlord and the
Tenant shall meet to discuss the reasons for the delay and any potential actions
necessary to expedite the progress of the reinstatement works;

 

  (iii)

If any of the key milestones agreed between the Landlord and the Tenant pursuant
to this Clause 6.2.7 are missed by the Tenant by more than 8 months (save where
the delay is due to events beyond the reasonable control of the Tenant, other
than insolvency of the Tenant), the Landlord may serve notice on the Tenant
stating its intention to step-in and complete the reinstatement works (“Step-In
Notice”);

 

  (iv)

If the Landlord serves the Step-In Notice the Tenant shall have a period of four
months to provide the Landlord with evidence acceptable to the Landlord (acting
reasonably) that it is taking all reasonable steps to ensure that there are no
further delays to the agreed development programme or provide such other
reassurances to the Landlord which are acceptable to the Landlord (acting
reasonably) of its ability to keep within the agreed development programme going
forward (subject to any extensions agreed between the Landlord and the Tenant);
and

 

  (v)

If at the expiry of the four month period referred to in Clause 6.2.7(iv) the
Tenant has not satisfied the Landlord (acting reasonably) in accordance with
Clause 6.2.7(iv), or there are further delays to the progress of the
reinstatement works, then the Step-In Notice shall become effective (the
“Step-In Date), in which case:

 

  (a)

the Tenant will, if requested by the Landlord (and unless any relevant
contractor or professional consultant is insolvent) procure the novation to the
Landlord or a nominee of the Landlord of any appointments and/or contracts
specified by the Landlord; and

 

  (b)

the Tenant will grant licence to the Landlord and all parties authorised by the
Landlord to enter and remain on the Premises to the exclusion of the Tenant and
any undertenant or other party

 

32



--------------------------------------------------------------------------------

 

authorised by the Tenant on terms acceptable to the Landlord (acting reasonably)
for the purpose of carrying out and completing the reinstatement works; and

 

  (c)

if:

the Landlord has not either:

 

  (I)

within 24 months following the Step-In Date obtained all planning permissions,
approvals and consents necessary for the reinstatement of the Premises (and the
Landlord hereby covenants to use all reasonable endeavours to obtain the same
within such period) and unless the Landlord is at such date pursuing an appeal
or proceedings in respect of the same; or

 

  (II)

by the date which is:

seven years following the date of the relevant destruction or damage; or, if
later

such later date as is reasonable having regard to the state of the redevelopment
works at the Step-In Date

reached practical completion of the reinstatement works (and the Landlord hereby
covenants to use all reasonable endeavours to complete the same within such
period),

then the Tenant shall have the right by serving notice on the Landlord to
terminate the Lease with immediate effect at any time after such dates (but
prior to the date on which all such consents are obtained or the date on which
the reinstatement is practically completed as the case may be).

 

  6.2.8

Save where expressly stipulated to the contrary any dispute relating to this
Clause 6.2 shall be referred to Arbitration.

 

6.3

Suspension of Rent

 

  6.3.1

Subject to Clause 6.3.2 if the Premises or any part thereof, or any means of
access, are unfit for occupation and use or inaccessible because of damage or
destruction by an Insured Risk or Excluded Risk then (save to the extent that
payment of the loss of rent insurance moneys is refused due to the act or
default of the Tenant, unless the Tenant has made an election pursuant to Clause
6.2.5) the Principal Rent (or a fair proportion agreed by the Landlord and the
Tenant acting reasonably according to the nature and extent of the damage or
destruction) shall be suspended from the date of damage or destruction until the
date on which the Premises or such part are again fit for occupation and use or
accessible.

 

  6.3.2

Notwithstanding anything to the contrary in this Lease Clause 6.3.1 shall not
apply and the Principal Rent shall not be suspended if and to the extent that
the relevant loss of rent insurance moneys are not received by the Landlord
whether as a result of damage or destruction occurring prior to commencement of
the

 

33



--------------------------------------------------------------------------------

 

Contractual Term or occurring prior to the date on which loss of rent insurance
is validly in effect.

 

  6.3.3

Any dispute relating to this Clause 6.3 shall be referred to Arbitration.

 

6.4

Reinstatement/Determination following damage by an Excluded Risk

 

  6.4.1

In this Clause 6.4:

Election Notice means notice given by the Landlord to the Tenant in which the
Landlord elects to reinstate the Base Build Works and the Category A Works; and

Election Period means the period of 12 months following the relevant damage or
destruction.

 

  6.4.2

If (i) the whole of the Premises is destroyed by an Excluded Risk, or (ii) the
whole of the Premises is damaged or a Major Part of the Premises is damaged or
destroyed by an Excluded Risk so as to make the whole of the Premises or a Major
Part unfit for occupation or use or inaccessible, then the Landlord shall have
the right within the Election Period to give an Election Notice electing to
reinstate the Base Build Works and the Category A Works.

 

  6.4.3

If the Landlord gives an Election Notice in accordance with Clause 6.4.2 then:

 

  (i)

subject to the provisions of Clause 6.4.6 the Landlord must reinstate the Base
Build Works and the Category A Works at the Landlord’s cost and otherwise in
accordance with the obligations under Clause 6.1;

 

  (ii)

from the date of damage or destruction the provisions of Clause 6.3 shall apply
as if the Premises (or the relevant part thereof) are unfit for occupation and
use or inaccessible as a result of damage by an Insured Risk (notwithstanding
the fact that such damage has not in fact been caused by an Insured Risk).

 

  6.4.4

If the Landlord gives an Election Notice in accordance with Clause 6.4.2 but:

 

  (iii)

the Landlord has not within six months after a request therefor from the Tenant
provided evidence reasonably satisfactory to the Tenant that the Landlord has
secured adequate funds for such reinstatement (which the Landlord hereby
covenants so to do) the Tenant shall have the right by serving notice in writing
on the Landlord to terminate this Lease with immediate effect at any time after
such date (but prior to the date upon which the Landlord has provided such
evidence);

 

  (iv)

the Landlord has not by the date which is 24 months from the date of the
Election Notice obtained all planning permissions, approvals and consents
necessary for the reinstatement of the Base Build Works and the Category A Works
(or in the circumstances set out in Clause 6.4.7 necessary for the reinstatement
of the Base Build Works only) (and the Landlord hereby covenants to use all
reasonable endeavours to obtain the same within such period) and unless the
Landlord is then pursuing an appeal or proceedings in respect of the same, the
Tenant shall have the right by serving notice in writing on the Landlord to
terminate this Lease with immediate effect at any time after such date (but
prior to the date that the same have been obtained);

 

34



--------------------------------------------------------------------------------

  (v)

the reinstatement of the Base Build Works and the Category A Works has not been
completed by the date which is seven years after the date of the Election Notice
(and the Landlord hereby covenants to use all reasonable endeavours to complete
the same within such period) then the Tenant shall have the right by serving
notice in writing on the Landlord to terminate this Lease with immediate effect
at any time after such date (but prior to the date of such completion).

 

  6.4.5

If the Landlord:

 

  (i)

gives notice to the Tenant within the Election Period that the Landlord will not
reinstate the Base Build Works and the Category A Works; or

 

  (ii)

has not given an Election Notice within the Election Period;

then this Lease will subject to Clause 6.4.6 terminate with immediate effect on
the date which is six months after the earlier of:

 

  (a)

the date on which the Landlord (having complied with its obligations in this
Clause 6.4) gives notice within the Election Period that it will not reinstate;
or

 

  (b)

the expiry of the Election Period;

provided always that the Lease shall not terminate where the Tenant has served
notice under Clause 6.4.6.

 

  6.4.6

In the event that (i) the Landlord has given notice pursuant to Clause 6.4.5(i),
or (ii) the Landlord has not given an Election Notice within the Election
Period, or (iii) any Tenant’s termination right arises under Clause 6.4.4, the
Tenant shall have the right at any time within six months after the earlier of
the date of such notice or the expiry of the Election Period to elect itself to
reinstate the Base Build Works and/or the Category A Works at its own cost and
otherwise in accordance with Clause 6.2.3(iii) by service of notice in writing
upon the Landlord.

 

  6.4.7

In the event that the Landlord serves the Election Notice in accordance with
Clause 6.4.2 the Tenant shall have the right at any time within six months
thereafter by service of notice in writing upon the Landlord to elect itself to
reinstate the Base Build Works and/or the Category A Works in substitution for
the Landlord in which case the provisions of Clause 6.2.6 shall apply.

 

  6.4.8

In the event of any termination of this Lease under Clauses 6.4.4 or 6.4.5 the
parties’ obligations under this Lease shall cease but without prejudice to any
claims which the Landlord or the Tenant may have against the other for any
earlier breach of their respective obligations in this Lease.

 

  6.4.9

If any part of the Premises which does not constitute a Major Part of the
Premises is damaged or destroyed by an Excluded Risk, the obligation to
reinstate set out in Clause 6.1.4 shall apply as if such damage or destruction
had been caused by an Insured Risk and the Landlord shall make up any shortfall
in the funds required to complete such reinstatement out of its own monies.

 

  6.4.10

Time shall be of the essence for the purposes of this Clause 6.

 

  6.4.11

Any dispute relating to this Clause 6.4 shall be referred to Arbitration.

 

35



--------------------------------------------------------------------------------

7

Provisos

 

7.1

Forfeiture

  If any of the following events occurs:

 

  7.1.1

the Tenant fails to pay any of the rents payable under this Lease within 21 days
of the due date (whether or not formally demanded); or

 

  7.1.2

the Tenant or Guarantor breaches any of its obligations in this Lease; or

 

  7.1.3

the Tenant or Guarantor being a company incorporated within the United Kingdom

 

  (i)

has an Administration Order made in respect of it or has any corporate action or
other procedure or step taken in relation to the appointment of an
administrator; or

 

  (ii)

passes a resolution, or the Court makes an Order, for the winding up of the
Tenant or the Guarantor, otherwise than a member’s voluntary winding up of a
solvent company for the purpose of amalgamation or reconstruction previously
consented to by the Landlord (consent not to be unreasonably withheld); or

 

  (iii)

has a receiver or administrative receiver or receiver and manager appointed over
the whole or any part of its assets or undertaking; or

 

  (iv)

is struck off the Register of Companies; or

 

  (v)

is deemed unable to pay its debts within the meaning of Section 123 of the
Insolvency Act 1986; or

 

  7.1.4

where the Tenant or the Guarantor is a company (irrespective of its place of
incorporation) proceedings or events analogous to those described in Clause
7.1.3 shall be instituted or shall occur outside the United Kingdom; or

 

  7.1.5

the Tenant or Guarantor being an individual:

 

  (i)

has a bankruptcy order made against him; or

 

  (ii)

appears to be unable to pay his debts within the meaning of Section 268 of the
Insolvency Act 1986;

then the Landlord may re-enter the Premises or any part of the Premises in the
name of the whole and forfeit this Lease and the Term created by this Lease
shall immediately end, but without prejudice to the rights of the Landlord in
respect of any breach of the obligations contained in this Lease;

 

7.2

Goldman Sachs Forfeiture

Whilst the Tenant of this Lease is Goldman Sachs International or an Affiliate
or Group Company of Goldman Sachs International, the terms of Clause 7.1 shall
be suspended and the terms of this Clause 7.2 shall apply instead.

  If any of the following events occurs:

 

  7.2.1

the Tenant fails to pay any of the rents payable under this Lease within 21
Working Days of the due date (provided an invoice has been issued to the Tenant)
and such failure shall continue for 21 Working Days after receipt of written
notice by

 

36



--------------------------------------------------------------------------------

 

the Tenant from the Landlord and provided there have been more than two other
rent defaults in the preceding rolling 12 month period (excluding any failure to
pay any of the rents that was cured by the Tenant within the applicable grace
period); or

 

  7.2.2

the Tenant materially breaches any of its obligations in this Lease and such
breach shall continue for a period of 60 Working Days after the Tenant shall
have received notice of such breach from the Landlord specifying such breach
(unless such breach requires work to be performed, acts to be done or conditions
to be removed which cannot by their nature or because of unavoidable delays
reasonably be performed, done or removed, as the case may be, within such 60
Working Day period, in which case no event of default shall be deemed to exist
as long as the Tenant shall have commenced curing the relevant breach within
such 60 Working Day period and shall, subject to unavoidable delays, diligently
and continuously prosecute such cure to completion); or

 

  7.2.3

the Tenant being a company incorporated within the United Kingdom:

 

  (i)

has an Administration Order made in respect of it; or

 

  (ii)

passes a resolution, or the Court makes an Order, for the winding up of the
Tenant otherwise than a member’s voluntary winding up of a solvent company for
the purpose of amalgamation or reconstruction previously consented to by the
Landlord (consent not to be unreasonably withheld or delayed); or

 

  (iii)

has a receiver or administrative receiver or receiver and manager appointed over
the whole or any part of its assets or undertaking; or

 

  (iv)

is struck off the Register of Companies; or

 

  (v)

is unable to pay its debts within the meaning of Section 123 of the Insolvency
Act 1986; or

 

  7.2.4

where the Tenant is a company (irrespective of its place of incorporation)
proceedings or events analogous to those described in Clause 7.2.3 shall be
instituted or shall occur outside the United Kingdom; or

 

  7.2.5

the Tenant being an individual:

 

  (i)

has a bankruptcy order made against him; or

 

  (ii)

is unable to pay his debts within the meaning of Section 268 of the Insolvency
Act 1986;

then the Landlord shall have the right to re-enter the Premises or any part of
the Premises in the name of the whole and forfeit this Lease and the Term
created by this Lease shall immediately end, but without prejudice to the rights
of the Landlord in respect of any breach of the obligations contained in this
Lease,

Provided that if the breach is one set out in Clauses 7.2.3 to 7.2.5 (inclusive)
the Landlord shall not forfeit this Lease if within the period of 60 Working
Days an Acceptable Covenant enters into and delivers to the Landlord a deed
covenanting to pay the rents and observe and perform the Tenant’s covenants in
this Lease in substitution for the existing Tenant;

 

37



--------------------------------------------------------------------------------

  And provided further that if a charge over the Premises is registered under
Clause 4.17, then so long as such charge subsists:

 

  (i)

the Landlord shall not forfeit this Lease until 60 Working Days after service of
written notice on the chargee (at the address given when the charge was
registered, as updated in writing) of the Landlord’s intention specifying the
breach complained of; and

 

  (ii)

if the breach is one set out in Clauses 7.2.3 to 7.2.5 (inclusive) the Landlord
shall not forfeit this Lease if within the 60 Working Day period referred to in
(i) above the chargee or some other person acceptable to the Landlord enters
into and delivers to the Landlord a deed covenanting to pay the rents and
observe and perform the Tenant’s covenants in this Lease or a deed of covenant
including the provisions substantially in the form set out in the Fourth
Schedule; and

 

  (iii)

the Landlord shall accept the chargee’s cure of any Tenant default within 30
Working Days after the later of service of the notice under (i) above and the
expiry of the Tenant’s cure period. The chargee shall also have a grace period
of such time as it reasonably needs to cure the relevant breach (including any
time that may be necessary to obtain possession of the Premises), provided it
has begun to cure such breach within the 30 Working Day period specified in this
subclause (iii) and proceeds with reasonable diligence to complete such cure.

 

7.3

Conduct of claims

 

  7.3.1

If any claim is made against or liability incurred (in this Clause, an
“Indemnity Claim”) by a party to this Lease (in this Clause, an “Indemnified
Party”) in respect of which an indemnity is or is to be given by another party
(the “Indemnifier”) pursuant to this Lease, the Indemnified Party shall use all
reasonable endeavours to limit and/or mitigate the loss or liability in respect
of the Indemnity Claim.

 

  7.3.2

The Indemnifier shall not be liable for any Indemnity Claim on an indemnity
basis unless the Indemnified Party gives written notice to the Indemnifier
(i) as soon as reasonably practicable, following the Indemnified Party becoming
aware of the facts, matters and/or circumstances that may give rise to the
Indemnity Claim concerned, and (ii) containing full details of the facts,
matters and/or circumstances that may give rise to that Indemnity Claim.

 

  7.3.3

If the Indemnified Party becomes aware of an Indemnity Claim which arises as a
consequence of a claim made or potentially to be made against the Indemnified
Party by a third party (in this Clause, a “Third Party Claim”), the Indemnified
Party shall:

 

  (i)

not make any admission of liability, agreement, settlement or compromise to or
with any person in relation to that Third Party Claim, or do anything in its
conduct of the Third Party Claim which is likely to affect the amount of the
Third Party Claim or the amount claimed under the indemnity and/or the liability
of the Indemnifier, in each case, without the prior written consent of the
Indemnifier (such approval not to be unreasonably withheld);

 

  (ii)

take such action as the Indemnifier shall reasonably request to avoid, resist,
dispute, appeal, compromise or defend such Third Party Claim;

 

38



--------------------------------------------------------------------------------

  (iii)

give the Indemnifier or its duly authorised representatives such assistance, and
access to (and permission to take copies of) such relevant documents and
correspondence as the Indemnifier shall reasonably require to allow the
Indemnifier to investigate and assess the merits of the Third Party Claim;

 

  (iv)

take such action as the Indemnifier shall reasonably request in writing to
avoid, dispute, resist, defend, appeal, or compromise the Third Party Claim and
only appoint such legal counsel as the Indemnifier shall first approve in
writing (such approval not to be unreasonably withheld) in connection with the
Third Party Claim;

 

  (v)

keep the Indemnifier informed in all material respects as to the progress of the
Third Party Claim, including copies of all material communications; and

 

  (vi)

if the Indemnifier shall so reasonably request in writing, delegate full and
exclusive conduct of the Third Party Claim to the Indemnifier (to the exclusion
of the Indemnified Party) and permit the Indemnifier to conduct all proceedings
and all negotiations relating to the Third Party Claim concerned, in each case,
in the Indemnified Party’s name.

 

7.4

Dispute resolution and Arbitration

 

  7.4.1

Without prejudice to Clause 7.4.5 and subject to Clause 7.4.3, in the event of
any dispute or difference arising under or in connection with this Lease,
including any dispute or difference relating to any non-contractual obligations
arising out of or in connection with it, the parties shall first endeavour to
settle such dispute or difference within 25 Working Days of notification of the
same in writing by one party to the other.

 

  7.4.2

Where the parties are unable to reach such settlement, the dispute or difference
shall be referred in writing by either party to the parties’ representatives for
resolution. Each party shall nominate one such representative, being (i) a
director (or equivalent) or senior adviser of the relevant party, or (ii) for so
long as a party is a member of the Goldman Sachs group of companies, a managing
director of an Affiliate of such party. Where the parties’ representatives are
unable to resolve such dispute or difference within 25 Working Days of the
dispute being referred to them in writing, the dispute or difference shall be
dealt with as set out in the remainder of this Clause 7.4.

 

  7.4.3

Where one of the parties reasonably considers that the dispute or difference
needs to be dealt with urgently then either party may proceed without first
complying with Clauses 7.4.1 and 7.4.2 or may carry out such steps in parallel
with any other action to deal with the dispute.

 

  7.4.4

Either party may serve written notice on the other of their intention to refer a
dispute under Clauses 6.3, 6.4 or paragraph 3.2 of The Third Schedule to
Arbitration (the “Arbitration Notice”).

 

  7.4.5

Where this Lease provides for a dispute to be referred to Arbitration then it
shall be referred to and finally resolved by Arbitration pursuant to the
Arbitration Act 1996 by a single arbitrator agreed between the Landlord and the
Tenant, such arbitrator to be:

 

39



--------------------------------------------------------------------------------

  (i)

In the case of a reference to Arbitration made pursuant to Schedule 3 only, a
Member of the Royal Institution of Chartered Surveyors based in the City of
London who is an independent chartered surveyor with not less than 10 years’
experience of valuing and current experience of leasing property similar in
nature and location to the Premises and who is well acquainted with the market
in the area in which the Premises are located; and

 

  (ii)

In the case of any reference to Arbitration pursuant to this Lease, ready,
willing and able to devote sufficient time, diligence and industry to ensure the
expeditious and efficient conduct of the arbitration.

 

  7.4.6

In the absence of agreement between the parties under Clause 7.4.5 above within
30 days of the date of service of the Arbitration Notice, an arbitrator
fulfilling the criteria at Clause 7.4.5(i) and 7.4.5(ii) (as applicable) may be
nominated on the application of either party by the President for the time being
of the Royal Institution of Chartered Surveyors.

 

  7.4.7

Both parties shall use all reasonable endeavours to convene an initial meeting
with the arbitrator to agree the timetable for the arbitration as soon as
reasonably practicable following his/her appointment and, in any event, within
28 days of such appointment.

 

  7.4.8

If either party issues legal proceedings in respect of a matter which this lease
provides shall be referred to Arbitration, the other party may (upon notice to
the other parties to the proceedings) apply to the court in which the
proceedings have been brought to stay the proceedings so far as they concern
that matter in accordance with Section 9 of the Arbitration Act 1996.

 

  7.4.9

The arbitrator shall have the power to order payment of both his fees and either
party’s legal costs by the other party on the general principle that costs
should reflect the parties’ relative success and failure in the arbitration, and
may take into account the parties’ conduct in the arbitration including
unnecessary delays or costs incurred.

 

  7.4.10

In the absence of a determination by the arbitrator as to his fees they shall be
borne equally by the Landlord and the Tenant.

 

  7.4.11

If the arbitrator is ready to make his award, but is unwilling to do so due to a
party’s failure to pay its share of the costs in connection with the award, the
other party may serve on such defaulting party a notice requiring the defaulting
party to pay such costs within 20 Working Days, and if the defaulting party
fails to comply with such notice the other party may pay to the arbitrator the
defaulting party’s costs and any amount so paid shall be a debt due forthwith
from the defaulting party to the other party.

 

  7.4.12

The arbitration and all information and documents disclosed, filed or served by
any party or the arbitrator for the purpose of the arbitration (including any
award and procedural orders), shall be, and shall remain, private and
confidential, unless agreed in writing by all of the parties or required by law.

 

  7.4.13

The seat, or legal place of arbitration, shall be London, England. The language
used in the arbitral proceedings shall be English.

 

40



--------------------------------------------------------------------------------

  7.4.14

The arbitrator has the power to appoint experts, legal advisers or assessors.
The Parties shall be given a reasonable opportunity to comment on any
information, opinion or advice offered by any such person. The fees and expenses
of an expert, legal adviser or assessor appointed by the arbitrator are expenses
of the arbitrator.

 

7.5

Planning Acts

The Landlord does not warrant that the Permitted Use complies with the Planning
Acts.

 

7.6

Break Clause

 

  7.6.1

The Tenant shall have the right to terminate the Contractual Term on
[                    ] by giving to the Landlord not less than 12 calendar
months’ previous notice in writing.

 

  7.6.2

Any notice given by the Tenant shall operate to terminate the Contractual Term
only if the Principal Rent has been paid by

 

  7.6.3

Upon termination of the Contractual Term this Lease shall cease and determine
but without prejudice to any claim in respect of any prior breach of the
obligations contained in this Lease.

 

  7.6.4

Within 10 Working Days after termination of the Contractual Term pursuant to
this Clause 7.6 the Landlord shall refund to the Tenant the proportion of the
Principal Rent (together with any VAT and any sums specified in Clauses 4.3 and
6.2.1) relating to the period from and excluding the date of termination up to
and excluding the next Quarter Day calculated on a daily basis.

 

  7.6.5

Time shall be of the essence for the purposes of this Clause 7.6.

 

7.7

Option to Renew

 

  7.7.1

In this Clause Further Lease means a lease to be granted by the Landlord to the
Tenant pursuant to this Clause on the same terms as this Lease (except for this
clause 7.7 which shall not be included in the Further Lease) but subject to the
following qualifications:

 

  (i)

the further term (the “Further Term”) shall commence on the expiry of the
Contractual Term and be ten years;

 

  (ii)

the Further Lease shall contain a break right on the same terms as in Clause 7.6
of this Lease to operate on the fifth anniversary of the commencement of the
term of the Further Lease; and

 

  (iii)

the amount of the initial Principal Rent reserved shall be a peppercorn subject
to a rent review on the first day of the Further Term in accordance with the
provisions of the Third Schedule (but for the avoidance of doubt excluding
paragraph 2.1 of the Third Schedule and there shall be a further review of the
rent on the fifth anniversary of the date of commencement of the Further Term).

 

  7.7.2

The Tenant shall have the right to elect to take the Further Lease by written
notice to the Landlord not less than 12 calendar months before the expiry of the
Contractual Term but shall have no right in the event that the Tenant has
exercised or exercises the right to terminate this Lease pursuant to Clause 7.6.

 

41



--------------------------------------------------------------------------------

  7.7.3

Any notice given by the Tenant shall only take effect if the Tenant has paid the
Principal Rent due at the date the notice is served.

 

  7.7.4

Any notice given by the Tenant shall be irrevocable.

 

7.8

Right of First Offer

 

  7.8.1

If the Landlord is considering a Qualifying Disposal of the Premises it shall
inform the Tenant in advance of marketing such Qualifying Disposal to any third
parties.

 

  7.8.2

If the Landlord shall wish to effect a Qualifying Disposal of its interest it
shall on each occasion give notice (a “Disposal Notice”) to the Tenant of such
desire and provide to the Tenant such information and proposals prior to
providing to the market in relation to such Qualifying Disposal so that the
Tenant shall have the opportunity to make an offer in respect of such Qualifying
Disposal.

 

  7.8.3

A written offer made by the Tenant to the Landlord in respect of the Qualifying
Disposal proposed in such Disposal Notice, and irrevocable for not less than 20
Working Days, is known as a “Purchase Offer”.

 

  7.8.4

If the Tenant does not make a Purchase Offer within 30 Working Days of a
Disposal Notice then during the period of 7 months and 10 Working Days from the
date of the Disposal Notice the Landlord shall have the right without the need
to serve any further Disposal Notice in respect of such Qualifying Disposal to
agree a Qualifying Disposal of the Premises to any other party on such terms as
it sees fit so long as the same are not materially less favourable to the
Landlord than those provided to the Tenant in the original Disposal Notice.

 

  7.8.5

If following a Purchase Offer the Landlord notifies the Tenant within 20 Working
Days that it wishes to accept in principle subject to contract and to further
negotiation such Purchase Offer then on an exclusive basis during the period of
60 Working Days from the Landlord’s in principle acceptance the parties shall
use reasonable endeavours to negotiate and agree in good faith terms for the
conclusion of a legally binding transaction based on such Purchase Offer. The
Tenant shall have the right to specify another Group Company or an Affiliate as
the purchaser.

 

  7.8.6

If following a Purchase Offer the Landlord notifies the Tenant that it does not
wish to accept such Purchase Offer then during the period of 4 months from the
date of the related Disposal Notice the Landlord shall not agree a Qualifying
Disposal of the Premises to any other party at less than the price contained in
the Purchase Offer or on terms less favourable to the Landlord than those in the
Purchase Offer without serving on the Tenant a further Disposal Notice in
respect of such Qualifying Disposal specifying the lower price and revised
terms.

 

  7.8.7

The provisions of this Clause 7.8 shall not apply to any sale of the Premises
resulting (i) from the bona fide exercise by the Landlord’s mortgagee of its
enforcement remedies following an event of default in respect of any loan
facility granted to the Landlord; or (ii) any bona fide intra-group transfer to
a Group Company or an Affiliate of the Landlord.

 

  7.8.8

The rights in this Clause 7.8 are personal to Goldman Sachs International and
its Affiliates and Group Companies of Goldman Sachs International.

 

42



--------------------------------------------------------------------------------

  7.8.9

The Landlord consents to the Tenant registering a restriction on the
proprietorship register of the Landlord’s title to the Premises in the following
form:

“No disposition of the registered estate (other than a charge) by the proprietor
of the registered estate is to be registered without a certificate signed by a
conveyancer, that the provisions of Clause 7.8 in the Lease dated 17 August 2018
and made between (1) Farringdon Street Partners Limited and Farringdon Street
(Nominee) Limited; and (2) Goldman Sachs International have been complied with
or that they do not apply to the disposition”.

 

  7.8.10

The Tenant shall apply to the Land Registry for cancellation of the restriction
as soon as possible following any assignment of this Lease to an entity other
than an entity referred to in Clause 7.8.8 and the Tenant hereby authorises the
Landlord to apply to the Land Registry for an on behalf of the Tenant if the
Tenant fails to apply for withdrawal within 20 Working Days.

 

7.9

Notices

Any notice given in connection with this Lease shall be in writing and served by
registered or recorded delivery post or delivery by hand at the relevant
registered office of the parties hereto or the address stated in this Lease or
at such other address as shall be notified in writing by the relevant party to
the other party to this Lease from time to time (and the Landlord shall provide
a UK address for service at all times) and such notice shall be deemed to have
been served on the date of delivery or, in the case of posting, 72 hours after
posting. For the avoidance of doubt, no notices may be given by fax, email or
SMS.

 

7.10

Confidentiality

 

  7.10.1

The Landlord acknowledges that it or its affiliates, agents or employees may, in
the course of performing the Landlord’s obligations or exercising the Landlord’s
rights under this Lease, be exposed to or acquire information which is
proprietary to or confidential to the Tenant or its affiliated companies or
their clients or to third parties to whom the Tenant or its affiliated companies
owe a duty of confidentiality (“Confidential Information”). Any and all
non-public information of any form obtained by the Landlord or its affiliates,
agents or employees in the performance of their obligations under this Lease
shall be deemed to be Confidential Information. The Landlord agrees that it and
its affiliates or agents shall:

 

  (i)

hold all Confidential Information in strict confidence;

 

  (ii)

not use, copy, reproduce, convey, transmit or disclose Confidential Information
for any purpose other than as may reasonably be necessary in performing the
Landlord’s obligations under this Lease;

 

  (iii)

not sell, assign, license, market or otherwise transfer any interest in
Confidential Information;

 

  (iv)

advise each of their employees who may be exposed to Confidential Information of
their obligations hereunder to keep such information confidential, as described
in full under this provision;

 

  (v)

take appropriate measures to safeguard Confidential Information and prevent
their employees from disclosing or allowing access to Confidential

 

43



--------------------------------------------------------------------------------

 

Information (inadvertently or otherwise) in a manner which is prohibited by this
clause; and

 

  (vi)

upon expiry or earlier termination of this Lease, deliver up (and ensure that
all employees deliver up) to the Tenant all documents containing Confidential
Information and ensure that all such information stored electronically or in any
other form is destroyed, promptly certifying in writing that such delivery and
destruction has taken place.

 

  7.10.2

If requested by the Tenant, the Landlord shall cause each of its affiliates,
agents (including contractors and subcontractors) or employees who has access to
Confidential Information to execute an agreement in such form as may be
reasonably required by the Tenant. The Landlord shall supply all executed
agreements to Tenant promptly upon request.

 

  7.10.3

This provision shall survive the termination or expiration of this Lease.

 

7.11

Background Check Procedures

 

  7.11.1

Notwithstanding any other provision of this Lease and subject to applicable law:

 

  (i)

except as otherwise provided in Clause 7.11.1(ii) below or as the Tenant may
permit, the Landlord shall cause all of its activities in the Premises,
including all services rendered pursuant to this Lease, to be performed only by
individuals who have cleared the Tenant’s security and background check
procedures as administered by the Tenant and in effect from time to time
(“Background Check Procedures”); and

 

  (ii)

no individual acting for or on behalf of the Landlord or any third party and
entering the Premises under any right of entry reserved by this Lease (or for
any agent, contractor, subcontractor, vendor, service provider or representative
of the Landlord or of any such other tenant or person) or otherwise granted by
the Tenant shall be permitted to enter the Premises for the purposes of
performing any maintenance, repairs, alterations, cleaning or other works or
related inspections or preparations unless such individual has cleared the
Background Check Procedures.

 

  7.11.2

Notwithstanding anything herein to the contrary, the Background Check Procedures
shall not be applicable for such individuals accessing the Premises (i) in
emergency situations and any unforeseen circumstance in which the Landlord
believes in good faith that injury or property damage will occur if services are
delayed by the Tenant’s Background Check Procedures, however, such individuals
shall to the extent practicable be accompanied by a Landlord representative that
has cleared Background Check Procedures or (ii) for purposes of providing
non-routine, one time services, or for any other purpose as agreed with the
Tenant, as long as such individuals shall be accompanied at all times by a
representative of the Landlord that has cleared the Background Check Procedures.

 

7.12

Anti-Bribery and Corrupt Practices

 

  7.12.1

Neither the Landlord nor any of its affiliates, agents or employees shall,
directly or indirectly, make a bribe or other illegal gift or payment or offer,
promise or authorize a bribe or other illegal gift or payment to any public or
private person or entity, in connection with this Lease or the Premises subject
to this Lease. The

 

44



--------------------------------------------------------------------------------

 

Landlord represents and warrants that it has not taken, or permitted any of its
affiliates, agents or employees to take, any action which would constitute a
breach of this provision, and covenants to comply with (and require its
affiliates, agents or employees to comply with) this provision.

 

  7.12.2

This provision shall survive the termination or expiration of this Lease.

 

7.13

Antidiscrimination

The Landlord shall observe and comply with all applicable equality and related
laws, including the Equality Act 2010.

 

7.14

Environmental Policy

 

  7.14.1

The Tenant requires the Landlord and its affiliates, agents or employees to
comply fully with all applicable environmental laws, regulations and standards
in the conduct of their business.

 

  7.14.2

Further, the Tenant has a corporate level Environmental Policy Framework (the
“Environmental Policy”), an excerpt of which is appended at Appendix 4 hereto,
and the Landlord agrees that it will take the Environmental Policy into
consideration in connection with the performance of its obligations under this
Lease and will, upon request from the Tenant, provide information on its
environmental policies and practices as they relate to this Lease.

 

7.15

No Promotion

 

  7.15.1

The Landlord agrees that neither it nor any of its affiliates, agents or
employees (including the Landlord’s leasing agent) shall, without the prior
written consent of the Tenant in each instance:

 

  (i)

use in advertising, publicity, marketing or other promotional materials, on
websites or in any activities, on any signage or otherwise the name, trade name,
trademark, trade device, service mark, symbol, or image (including any
abbreviation, contraction or simulation thereof) of or owned by the Tenant, its
affiliates or any of their respective officers or employees;

 

  (ii)

represent, directly or indirectly, that any product or service provided by the
Landlord or any of its affiliates, agents or employees has been approved or
endorsed by the Tenant or any affiliate of the Tenant; or

 

  (iii)

discuss with or provide disclosure or comments to unrelated third parties (save
to the extent reasonably necessary in order to obtain and secure debt finance in
relation to the Premises) or members of the press or other media regarding the
existence or terms of this Lease or any related document or any of the Tenant’s
activities.

 

  7.15.2

The Landlord acknowledges that damages may be an inadequate remedy for the
Tenant in respect of a breach of this provision and that the Tenant may wish to
seek injunctive relief. This provision shall survive the termination or
expiration of this Lease.

 

45



--------------------------------------------------------------------------------

7.16

Automatic Termination

 

  7.16.1

In the event the Landlord and Tenant remain Affiliates as of 28 February 2019,
this Lease shall terminate automatically with no amount owed by either party to
the other and each party shall be unconditionally released from each of the
provisions of this Lease.

 

  7.16.2

Immediately following the commencement of the Contractual Term the parties agree
to endorse this Lease to remove this Clause 7.16.

 

8

Governing Law and Jurisdiction

 

  8.1.1

This Lease and any non-contractual obligations arising out of or in connection
with it will be governed by and construed in accordance with English law.

 

  8.1.2

Clauses 8.1.3 and 8.1.4 shall apply unless any dispute arises under Clauses 6.3,
6.4 or paragraph 3.2 of the Third Schedule which shall be referred to
Arbitration.

 

  8.1.3

Each of the parties to this Lease irrevocably agrees that the courts of England
shall have exclusive jurisdiction to hear and decide any suit action or
proceedings and/or to settle any disputes which may arise out of or in
connection with this Lease, including any dispute as to its existence, validity,
interpretation, performance, breach or termination or the consequences of its
nullity and any dispute relating to any non-contractual obligations arising out
of or in connection with it (respectively “Proceedings” and “Disputes”) and for
these purposes each party irrevocably submits to the jurisdiction of the courts
of England.

 

  8.1.4

Each party irrevocably waives any objection which it might at any time have to
the courts of England being nominated as the forum to hear and decide any
Proceedings and to settle any Disputes and agrees not to claim that the courts
of England are not a convenient or appropriate forum for any such Proceedings or
Disputes and further irrevocably agrees that a judgment in any Proceedings or
Dispute brought in any court referred to in this Clause shall be conclusive and
binding upon the parties and may be enforced in the courts of any other
jurisdiction.

 

9

Entire Agreement

This Lease supersedes any previous written or oral agreement between the parties
in relation to the matters dealt with in this Lease and contains the whole
agreement between the parties relating to the subject matter of this Lease at
the date hereof to the exclusion of any terms implied by law which may be
excluded by contract.

 

10

No Inducement

Each party acknowledges that it has not been induced to enter into this Lease by
any representation, warranty or undertaking not expressly incorporated into it.
So far as permitted by law and except in the case of fraud or deliberate
misrepresentation, each party agrees and acknowledges that its only rights and
remedies in relation to any representation, warranty or undertaking made or
given in connection with this lease shall be for breach of the terms of the
Lease, to the exclusion of all other rights and remedies (including those in
tort or arising under statute).

 

46



--------------------------------------------------------------------------------

11

Amendments

  No amendment or modification of this Lease shall be valid or binding on any
party unless the same:

 

  11.1.1

is made in writing;

 

  11.1.2

refers expressly to this Lease; and

 

  11.1.3

is signed by all parties or their duly authorised representatives.

 

12

Invalidity

If any part of this Lease should be held or deemed to be void, illegal, invalid
or unenforceable under any applicable enactment or rule of law, such provision
or part shall to that extent be deemed not to form part of this Lease and the
validity, legality and enforceability of the remainder of this Lease shall not
in any way be affected or impaired and shall remain in full force and effect,
and the parties (acting reasonably) shall use their reasonable endeavours to
agree a lawful alternative to such void, illegal, invalid or unenforceable part
of this Lease.

 

13

Contracts (Rights of Third Parties) Act 1999

A person who is not a party to this Lease has no right under the Contracts
(Rights of Third Parties) Act 1999 to enforce any term of this Lease but this
does not affect any right or remedy of a third party which exists or is
available apart from that Act.

 

14

No Waiver

No failure or delay by any party in exercising any right or remedy shall operate
as a waiver of it, nor shall any single or partial exercise of any right or
remedy preclude any other or further exercise of it or the exercise of any other
right or remedy. Any waiver of a breach of this Lease shall not constitute a
waiver of any subsequent breach.

This Lease is delivered as a deed the day and year first before written.

 

47



--------------------------------------------------------------------------------

The First Schedule

The Premises

The land and building known as Plumtree Court, 25 Shoe Lane, London EC4A 4AU as
registered under title numbers NGL805390, NGL170224, AGL358964 and AGL359132
shown edged red on plan 1 annexed at Appendix 1 hereto (the areas within title
numbers AGL359132 and AGL358964, shown shaded green and dark blue, respectively,
on the plan 1 annexed at Appendix 1 hereto, only include the underground
structural walls) including all additions, alterations and improvements thereto
or reinstatements thereof or buildings substituted therefor and shall also
include all landlord’s fixtures and fittings from time to time in and about the
same including all lifts, lift shafts and lift machinery, escalators, all
boilers, central heating and air conditioning plant, all electrical and
mechanical plant, machinery, equipment and apparatus and water and sanitary
apparatus.

 

48



--------------------------------------------------------------------------------

The Second Schedule

Part I - Easements and Other Rights granted

 

1

The right without any requirement for the Landlord’s consent to:

 

1.1

erect plant and equipment, satellite and communication equipment, solar panels
and equipment, aerials and security equipment on the roof of the Premises and to
carry out any works ancillary thereto including forming bases, enclosures and
cabling works;

 

1.2

erect any signs, flag poles, notices or advertisements whether or not visible
outside the Premises; and

 

1.3

name and rename the building at the Premises, such right being personal to
Goldman Sachs International and any Group Company or Affiliate of Goldman Sachs
International.

 

2

The right to access and remain on neighbouring property as permitted by the
Public Realm Documents for the purpose of complying with the obligations in
Clause 4.28.

Part II - Exceptions and Reservations

There are excepted and reserved to the Landlord rights of entry on the Premises
as referred to in Clauses 4.5.3 and 4.22.

Part III - Encumbrances

 

    Date   Document   Parties 1     The entries in the property and charges
registers of Title Nos
NGL805390, NGL170224, AGL358964 and AGL359132 as at 27 July 2018   2  
14 December 2001   Lease of Cable Chamber and associated lower level areas Fleet
Building 70 Farringdon Street London   Goldman Sachs Property Management (1) and
British Telecommunications plc (2) 3   14 December 2001   Lease of Access Shaft
Lift Motor Room and associated lower level areas Fleet Building 70 Farringdon
Street London   Goldman Sachs Property Management (1) and British
Telecommunications plc (2) 4     Deed of Variation and Surrender of Part of
Lease of Access Shaft Lift   Farringdon Street LP, acting by its general partner
Farringdon Street Partners Limited and Farringdon Street (Nominee) Limited (1)
and British Telecommunications plc (2)

 

49



--------------------------------------------------------------------------------

    Date   Document   Parties

 

5

   

 

Deed of Variation and Surrender of Part of Lease of Cable Chamber

 

 

Farringdon Street LP, acting by its general partner Farringdon Street Partners
Limited and Farringdon Street (Nominee) Limited (1) and British
Telecommunications plc (2)

6     Agreement for lease of basement lift lobby area   Farringdon Street LP,
acting by its general partner Farringdon Street Partners Limited and Farringdon
Street (Nominee) Limited (1) and British Telecommunications plc (2) 7     Lease
of basement lift lobby area   Farringdon Street LP, acting by its general
partner Farringdon Street Partners Limited and Farringdon Street (Nominee)
Limited (1) and British Telecommunications plc (2) 8   28 October 2013  
Section 106 Agreement and Section 278 Agreement   Mayor and Commonalty and
Citizens of the City of London (1) and Farringdon Street Partners Limited and
Farringdon Street (Nominee) Limited (2) 9   1 February 2018   Deed of Variation
to Section 106 Agreement and Section 278 Agreement   Mayor and Commonalty and
Citizens of the City of London (1) and Farringdon Street Partners Limited and
Farringdon Street (Nominee) Limited (2) 10   1 February 2018   Section 278
Agreement   Transport for London (1) and Farringdon Street Partners Limited and
Farringdon Street (Nominee) Limited (2) Mayor and Commonalty and Citizens of the
City of London (3) 11   1 February 2018   Water Main Access Agreement   Thames
Water (1) and Farringdon Street Partners Limited and Farringdon Street (Nominee)
Limited (2) 12   2 August 2017   Lease of Basement Substation   Farringdon
Street Partners Limited and Farringdon Street (Nominee) Limited (1) and London
Power Networks plc (2) 13   2 August 2017   Lease of Basement Switchroom  
Farringdon Street Partners Limited and Farringdon Street

 

50



--------------------------------------------------------------------------------

    Date   Document   Parties       (Nominee) Limited (1) and London Power
Networks plc (2) 14   19 January 1893   Conveyance   Mayor and Commonalty and
Citizens of the City of London (1) Henry Thomas Tubbs (2) Henry Byrne (3) 15  
28 November 1961   Agreement   London Electricity Board (1) HM Postmaster
General (2) 16   9 February 2017   Wayleave Agreement  

Farringdon Street LP, acting by its general partner Farringdon Street Partners
Limited and Farringdon Street (Nominee) Limited (1)

 

Colt Technology Services (2)

17   17 August 2017   Wayleave Agreement  

Farringdon Street LP, acting by its general partner Farringdon Street Partners
Limited and Farringdon Street (Nominee) Limited (1)

 

British Telecommunications Plc (2)

18   6 October 2017   Wayleave Agreement  

Farringdon Street LP, acting by its general partner Farringdon Street Partners
Limited and Farringdon Street (Nominee) Limited (1)

 

Level 3 Communications UK Limited (2)

19   6 October 2017   Wayleave Agreement  

Farringdon Street LP, acting by its general partner Farringdon Street Partners
Limited and Farringdon Street (Nominee) Limited (1)

 

Zayo Group UK Limited (2)

20   24 February 2017   Second Supplemental Licence relating to works at the
access shaft, lift motor room and associated lower level areas  

British Telecommunications plc (1)

 

The General Partner and the Nominee (as trustees for the Limited Partnership)
(2)

 

51



--------------------------------------------------------------------------------

The Third Schedule

Rent Review

 

1

In this Schedule:

 

1.1

Assumed Review Premises means the premises demised by the Rent Review Lease with
the benefit of the Assumed Review Premises Rights;

 

1.2

Assumed Review Premises Specification means the specification attached to the
Rent Review Lease being applicable to the Assumed Review Premises;

 

1.3

Assumed Review Premises Rights means the rights contained in the Rent Review
Lease and all other rights as appropriate in order to use fairly the Assumed
Review Premises as a separate demise within a multi-let building which will
include a fair and reasonable proportion appropriate to the upper level offices
of power, cooling, riser space, lifts and all other services including a fair
allowance for load shedding;

 

1.4

First Review Date means the first review date listed in the Particulars;

 

1.5

Review Date means each of the Review Dates mentioned in the Particulars and
Relevant Review Date shall be interpreted accordingly;

 

1.6

Rack Rental Value means the annual rent (exclusive of VAT) at which the Assumed
Review Premises might reasonably be expected to be let in the open market at the
Relevant Review Date

Assuming

 

  1.6.1

the letting is on the same terms as those contained in the Rent Review Lease and
for the avoidance of doubt including the Assumed Review Premises Rights;

 

  1.6.2

that prior to the grant of this Lease the Assumed Review Premises were completed
in accordance with the Assumed Review Premises Specification and are available
to let as a whole, with vacant possession, by a willing landlord to a willing
tenant, without premium;

 

  1.6.3

the Assumed Review Premises are ready, fit and available for immediate
occupation and use for the Permitted Use in the Rent Review Lease;

 

  1.6.4

all the obligations on the part of the Landlord and the Tenant contained in this
Lease have been fully performed and observed;

 

  1.6.5

no work has been carried out to the Assumed Review Premises or the Premises
which has reduced the rental value of the Assumed Review Premises;

 

  1.6.6

if the whole or any part of the Assumed Review Premises or the Premises or
access thereto has been destroyed or damaged it has been fully reinstated;

 

  1.6.7

the remainder of the Premises excluding the Assumed Review Premises are fully
let;

But disregarding

 

  1.6.8

any goodwill attached to the Assumed Review Premises by reason of any business
carried on at the Premises;

 

52



--------------------------------------------------------------------------------

  1.6.9

any effect on rent of the fact that any Tenant and any undertenant or any
Affiliate of the Tenant is or has been in occupation of the Assumed Review
Premises or the Premises or any adjoining or neighbouring premises;

 

  1.6.10

any effect on rent of any improvements at the Premises made with the Landlord’s
written consent (where required) by the Tenant or any undertenant, except
improvements carried out pursuant to an obligation to the Landlord or at the
expense of the Landlord;

 

    

Provided that the Rack Rental Value shall be that which would be payable after
the expiry of any rent free period or concessionary rent period for fitting out
(or the receipt of any contribution to fitting out works or other inducement in
lieu thereof) of such length as would be required by the willing tenant to
undertake its fitting out works so that no discount reduction or allowance is
made to reflect (or compensate the tenant for the absence of) any such rent free
or concessionary rent period or contribution or other inducement;

 

1.7

Revised Rent means the new Principal Rent following each Review Date pursuant to
paragraph 2 of this Schedule.

 

2

The Principal Rent shall be reviewed on

 

2.1

the First Review Date to the higher of:

 

  2.1.1

£54,120,000; and

 

  2.1.2

the Rack Rental Value of the Assumed Review Premises on the First Review Date
agreed or determined in accordance with this Lease multiplied by 3.23355;

 

2.2

each Review Date after the First Review Date to the higher of:

 

  2.2.1

the Principal Rent payable immediately before the Relevant Review Date
(disregarding any suspension or abatement of the Principal Rent); and

 

  2.2.2

the Rack Rental Value of the Assumed Review Premises on the Relevant Review Date
agreed or determined in accordance with this Lease multiplied by 3.23355.

 

3

The Rack Rental Value of the Assumed Review Premises at any Review Date shall
be:

 

3.1

agreed in writing between the Landlord and the Tenant; or

 

3.2

determined by Arbitration at any time but not earlier than the Relevant Review
Date on the application of either Landlord or Tenant made no earlier than three
months before the Relevant Review Date.

 

4

If the Revised Rent is not agreed or determined by the Relevant Review Date:

 

4.1

the Principal Rent payable immediately before the Relevant Review Date shall
continue to be payable until the Revised Rent is ascertained;

 

4.2

when the Revised Rent is ascertained:

 

  4.2.1

the Tenant shall pay within 20 Working Days of ascertainment:

 

  (i)

any difference between the Principal Rent payable immediately before the
Relevant Review Date and the Principal Rent which would have been payable had
the Revised Rent been ascertained on the Relevant Review Date (the “Balancing
Payment”); and

 

53



--------------------------------------------------------------------------------

  (ii)

interest on the Balancing Payment at Base Rate from the date or dates when the
Balancing Payment or the relevant part or parts would have been payable had the
Revised Rent been ascertained on the Relevant Review Date;

 

  4.2.2

the Landlord and Tenant shall sign and exchange a memorandum recording the
agreed amount of the Revised Rent.

 

5

If at any Relevant Review Date the operation of the rent review provisions in
this Lease, or the normal collection and retention by the Landlord of any
increase in the Principal Rent is prohibited or modified, the Landlord may elect
at any time that the day after the date on which any such prohibition or
modification is relaxed shall be substituted for the Relevant Review Date.

 

6

Time shall not be of the essence for the purposes of this Schedule.

 

54



--------------------------------------------------------------------------------

The Fourth Schedule

Guarantee

THIS GUARANTEE is made by way of deed on [    ] by [    ] (the “Guarantor”), a
[    ] duly organised under the laws of [    ], for the benefit of [    ], a
company incorporated in [    ] (the “Counterparty”), pursuant to the Lease
between [                                             ] and
[                        ] dated as of [    ] (as amended, restated,
supplemented and/or otherwise modified from time to time of which the Landlord
is now the Counterparty and the current Tenant is referred to herein as the
Company and shall include any authorised guarantee agreement given by the Tenant
with respect to the performance of any of the covenants and conditions in the
Lease) (the “Obligations”).

NOW THIS DEED WITNESSES as follows:

Guarantee

Subject as provided below, the Guarantor unconditionally and irrevocably
guarantees, by way of deed poll to the Counterparty, the prompt and complete
payment when and to the extent due, whether by acceleration or otherwise, of all
Obligations, whether now in existence or hereafter arising, of the Company.

The Guarantor as Principal Obligor

As between the Guarantor and the Counterparty but without affecting the
Company’s Obligations, the Guarantor will be liable under this Deed of Guarantee
as if it were the sole and principal obligor and not merely a surety.
Accordingly, it will not be discharged, nor will its liability in respect of the
Obligations be affected by anything which would not discharge it or affect its
liability if it were the sole principal obligor (including (1) any time,
indulgence, waiver or consent at any time given to the Company or any other
person, (2) any amendment to any of the terms of the Obligations or to any
security or other guarantee or indemnity, (3) the release of any such security,
guarantee or indemnity, (4) the dissolution, amalgamation, reconstruction or
reorganisation of the Company or any other person, (5) the illegality,
invalidity or unenforceability of or any defect in any provision of the
Obligations, (6) the surrender of part of the Premises, or (7) the transfer of
the reversion expectant on the Term).

The Counterparty may at any time and from time to time without notice to or
consent of the Guarantor and without impairing or releasing the obligations of
the Guarantor: (1) agree with the Company to make any change in the terms of the
Obligations; (2) take or fail to take any action of any kind in respect of any
security for the Obligations; (3) exercise or refrain from exercising any rights
against the Company or others in respect of the Obligations; or (4) compromise
or subordinate the Obligations, including any security therefor.

Discharge by the Company

If any payment in respect of the Obligations received by, to or to the order of,
the Counterparty is, on the subsequent bankruptcy or insolvency of the Company,
avoided under any laws relating to bankruptcy or insolvency, such payment will
not be considered as having discharged or diminished the liability of the
Guarantor in respect of the Obligations and this Deed of Guarantee will continue
to apply in respect of the Obligations as if such payment had at all times
remained due and owing by the Company.

 

55



--------------------------------------------------------------------------------

Indemnity

As a separate and alternative stipulation, the Guarantor unconditionally and
irrevocably agrees that any sum or obligation which, although expressed to be
payable or deliverable under the Obligations, is for any reason (whether or not
now existing and whether or not now known or becoming known to the Company, the
Guarantor or the Counterparty) not recoverable from the Guarantor on the basis
of a guarantee will nevertheless be recoverable from it as if it were the sole
principal obligor and will be paid or performed by it in favour of the
Counterparty.

Governing law

This Deed of Guarantee and any non-contractual obligations arising out of or in
connection herewith shall be governed by and construed in accordance with
English law.

Jurisdiction

Subject as provided below, the courts of England shall have jurisdiction to
settle any disputes which may, directly or indirectly, arise out of or in
connection with this Deed of Guarantee including a dispute relating to any
non-contractual obligations arising out of or in connection herewith and
accordingly the Guarantor submits to the exclusive jurisdiction of the English
courts to hear all suits, actions or proceedings (together the “Proceedings”)
relating to any such dispute. The Guarantor waives any objection to the courts
of England on the grounds that they are an inconvenient or inappropriate forum.

Service of Process

The Guarantor agrees that service of process in England may be made on it at the
registered office which the Company may, from time to time, keep in England and
Wales. Nothing in this Deed of Guarantee shall affect the right to serve process
in any other manner permitted by law.

Contracts (Rights of Third Parties) Act 1999

No rights are conferred on any person under the Contracts (Rights of Third
Parties) Act 1999 to enforce any term of this Deed of Guarantee, but this does
not affect any right or remedy of any person which exists or is available from
that Act.

 

56



--------------------------------------------------------------------------------

IN WITNESS whereof this Guarantee has been executed and delivered by the
Guarantor as a deed on the date first above-mentioned.

EXECUTED AS A DEED

By [the Guarantor]                 )

acting by                                 )

acting under the authority      )

of that company                     )

Witness’s signature

Name:

Address:

 

57



--------------------------------------------------------------------------------

Signed as a deed by FARRINGDON   }/s/ Vikram Chima    STREET PARTNERS LIMITED
acting by      Vikram Chima                             a Director in the
presence of:     

 

Witness’s signature      /s/ Lydia Allaby

    

 

Name

 

   Lydia Allaby       Address   

1 Silk Street

London

EC2Y 8HQ

 

      Occupation    Trainee Solicitor      

 

Signed as a deed by FARRINGDON   }/s/ Vikram Chima    STREET (NOMINEE) LIMITED
acting by      Vikram Chima                             a Director in the
presence of:     

 

Witness’s signature      /s/ Lydia Allaby

    

 

Name

 

   Lydia Allaby       Address   

1 Silk Street

London

EC2Y 8HQ

 

      Occupation    Trainee Solicitor      

 

 

58



--------------------------------------------------------------------------------

Signed as a deed by GOLDMAN SACHS   }/s/ Vikram Chima    INTERNATIONAL

acting by its attorney

     Vikram Chima                            

in the presence of:

 

                                                                    

Goldman Sachs International by its

attorney      Vikram Chima                    

    

 

Witness’s signature      /s/ Lydia Allaby

    

 

Name

 

   Lydia Allaby       Address   

1 Silk Street

London

EC2Y 8HQ

 

      Occupation    Trainee Solicitor      

 

59



--------------------------------------------------------------------------------

Appendix 1

Demise Plans

 

60



--------------------------------------------------------------------------------

Appendix 2

Rent Review Specification

 

61



--------------------------------------------------------------------------------

Appendix 3

Rent Review Lease

 

62



--------------------------------------------------------------------------------

Appendix 4

Environmental Policy

 

63



--------------------------------------------------------------------------------

Appendix 5

Permitted Alterations Schedule

 

64



--------------------------------------------------------------------------------

Appendix 6

Licence to Alter

 

65



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Description    Page No   1    Definitions and Interpretation      1   1.1   
Definitions      1   1.2    Interpretation      6   2    Demise      6   3   
Rent      6   3.1    Principal Rent      6   3.2    Additional Rent      6   4
   Tenant’s Covenants      7   4.1    Interest      7   4.2    Outgoings      7
  4.3    VAT      7   4.4    Utilities      8   4.5    Repair      8   4.6   
Decoration      8   4.7    Cleaning      9   4.8    Overloading      9   4.9   
Conduits      9   4.10    Prohibited Uses      9   4.11    Permitted Use      9
  4.12    Alterations      10   4.13    Preservation of Easements      12   4.14
   Alienation      12   4.15    Wayleave      16  

 

66



--------------------------------------------------------------------------------

Description    Page No   4.16    Group sharing      16   4.17    Registration   
  17   4.18    Statutory Requirements      17   4.19    Planning      17   4.20
   Notices      17   4.21    Contaminants and Defects      17   4.22    Entry by
Landlord      17   4.23    Landlord’s Costs      18   4.24    Indemnity      18
  4.25    Reletting      18   4.26    Yielding up      19   4.27    Encumbrances
     19   4.28    Public Realm      19   4.29    Exempt Information Status     
20   5    Landlord’s Covenants      20   5.1    Quiet Enjoyment      20   5.2   
Mitigation      20   5.3    No Admission of Liability      20   5.4    Signs   
  20   5.5    Transfer Restrictions      20   5.6    Planning objections and
public realm      23   5.7    BREEAM obligations      24   5.8    Representation
     24   5.9    Execution of documents      25   6    Insurance      25  

 

67



--------------------------------------------------------------------------------

Description    Page No   6.1    Landlord’s Insurance Covenants      25   6.2   
Tenant’s Insurance Covenants      27   6.3    Suspension of Rent      33   6.4
   Reinstatement/Determination following damage by an Excluded Risk      34   7
   Provisos      36   7.1    Forfeiture      36   7.2    Goldman Sachs
Forfeiture      36   7.3    Conduct of claims      38   7.4    Dispute
resolution and Arbitration      39   7.5    Planning Acts      41   7.6    Break
Clause      41   7.7    Option to Renew      41   7.8    Right of First Offer   
  42   7.9    Notices      43   7.10    Confidentiality      43   7.11   
Background Check Procedures      44   7.12    Anti-Bribery and Corrupt Practices
     44   7.13    Antidiscrimination      45   7.14    Environmental Policy     
45   7.15    No Promotion      45   7.16    Automatic Termination      46   8   
Governing Law and Jurisdiction      46   9    Entire Agreement      46   10   
No Inducement      46   11    Amendments      47  

 

68



--------------------------------------------------------------------------------

Description    Page No   12    Invalidity      47   13    Contracts (Rights of
Third Parties) Act 1999      47   14    No Waiver      47   The First Schedule
The Premises      48   The Second Schedule Part I - Easements and Other Rights
granted      49   The Third Schedule Rent Review      52   The Fourth Schedule
Guarantee      55   Appendix 1 Demise Plans      60   Appendix 2 Rent Review
Specification      61   Appendix 3 Rent Review Lease      62   Appendix 4
Environmental Policy      63   Appendix 5 Permitted Alterations Schedule      64
  Appendix 6 Licence to Alter      65  

 

69